Exhibit 10.19

 

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

CLICK COMMERCE, INC.

 

REQUISITE ACQUISITION INC.,

 

THOMAS G. WASHING,

as representative,

 

AND

 

REQUISITE TECHNOLOGY, INC.

 

Dated as of November 22, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1

DEFINITIONS

 

 

 

 

1.1

Definitions

 

 

 

 

Article 2

THE MERGER

 

 

 

 

2.1

The Merger

 

 

 

 

2.2

Closing

 

 

 

 

2.3

Conversion of Company Preferred Stock

 

 

 

 

2.4

Mechanics of Exchange

 

 

 

 

2.5

Escrow Fund

 

 

 

 

2.6

Dissenting Stockholders

 

 

 

 

2.7

Dividends

 

 

 

 

2.8

Withholding Rights

 

 

 

 

2.9

Additional Action

 

 

 

 

2.10

No Further Rights of Transfers

 

 

 

 

2.11

Certificate of Incorporation of the Surviving Corporation

 

 

 

 

2.12

By-laws of the Surviving Corporation

 

 

 

 

2.13

Directors and Officers of the Surviving Corporation

 

 

 

 

2.14

Working Capital Adjustment

 

 

 

 

Article 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

3.1

Due Organization, Good Standing and Corporate Power

 

 

 

 

3.2

Authorization and Validity of this Agreement

 

 

 

 

3.3

Capitalization

 

 

 

 

3.4

Consents and Approvals; No Violations

 

 

 

 

3.5

Company Financial Statements

 

 

 

 

3.6

Absence of Certain Changes or Events

 

 

 

 

3.7 [a05-20970_1ex10d19.htm#TitleToPropertiesEncumbrances_105928]

Title to Properties; Encumbrances
[a05-20970_1ex10d19.htm#TitleToPropertiesEncumbrances_105928]

 

 

 

 

3.8 [a05-20970_1ex10d19.htm#ComplianceWithLaws__110023]

Compliance with Laws [a05-20970_1ex10d19.htm#ComplianceWithLaws__110023]

 

 

 

 

3.9 [a05-20970_1ex10d19.htm#Litigation__110026]

Litigation [a05-20970_1ex10d19.htm#Litigation__110026]

 

 

 

 

3.10 [a05-20970_1ex10d19.htm#EmployeeBenefitPlans__110029]

Employee Benefit Plans [a05-20970_1ex10d19.htm#EmployeeBenefitPlans__110029]

 

 

 

 

3.11 [a05-20970_1ex10d19.htm#EmploymentRelationsAndAgreements__110408]

Employment Relations and Agreements
[a05-20970_1ex10d19.htm#EmploymentRelationsAndAgreements__110408]

 

 

 

 

3.12 [a05-20970_1ex10d19.htm#Taxes__110438]

Taxes [a05-20970_1ex10d19.htm#Taxes__110438]

 

 

 

 

3.13 [a05-20970_1ex10d19.htm#IntellectualProperty__110501]

Intellectual Property [a05-20970_1ex10d19.htm#IntellectualProperty__110501]

 

 

i

--------------------------------------------------------------------------------


 

3.14 [a05-20970_1ex10d19.htm#BrokersOrFindersFee_110525]

Broker’s or Finder’s Fee [a05-20970_1ex10d19.htm#BrokersOrFindersFee_110525]

 

 

 

 

3.15 [a05-20970_1ex10d19.htm#CertainContractsAndArrangem_110527]

Certain Contracts and Arrangements
[a05-20970_1ex10d19.htm#CertainContractsAndArrangem_110527]

 

 

 

 

3.16 [a05-20970_1ex10d19.htm#EnvironmentalLawsAndRegulations_110541]

Environmental Laws and Regulations
[a05-20970_1ex10d19.htm#EnvironmentalLawsAndRegulations_110541]

 

 

 

 

3.17 [a05-20970_1ex10d19.htm#Insurance_110555]

Insurance [a05-20970_1ex10d19.htm#Insurance_110555]

 

 

 

 

3.18 [a05-20970_1ex10d19.htm#WorkingCapitalAccountsReceivable__110558]

Working Capital; Accounts Receivable
[a05-20970_1ex10d19.htm#WorkingCapitalAccountsReceivable__110558]

 

 

 

 

3.19 [a05-20970_1ex10d19.htm#Inventories__110600]

Inventories [a05-20970_1ex10d19.htm#Inventories__110600]

 

 

 

 

3.20 [a05-20970_1ex10d19.htm#SuppliersAndCustomers__110603]

Suppliers and Customers [a05-20970_1ex10d19.htm#SuppliersAndCustomers__110603]

 

 

 

 

3.21 [a05-20970_1ex10d19.htm#BankAccountsAndPowersOf_110614]

Bank Accounts and Powers of Attorney
[a05-20970_1ex10d19.htm#BankAccountsAndPowersOf_110614]

 

 

 

 

3.22 [a05-20970_1ex10d19.htm#Disclosure__110615]

Disclosure [a05-20970_1ex10d19.htm#Disclosure__110615]

 

 

 

 

3.23 [a05-20970_1ex10d19.htm#RelatedPartyTran_110617]

Related Party Transactions [a05-20970_1ex10d19.htm#RelatedPartyTran_110617]

 

 

 

 

3.24 [a05-20970_1ex10d19.htm#NondisclosureAgreem_110619]

Non-Disclosure Agreements [a05-20970_1ex10d19.htm#NondisclosureAgreem_110619]

 

 

 

 

3.25 [a05-20970_1ex10d19.htm#RightToSellAndSupplyProd_110621]

Right to Sell and Supply Products
[a05-20970_1ex10d19.htm#RightToSellAndSupplyProd_110621]

 

 

 

 

Article 4 [a05-20970_1ex10d19.htm#Article4RepresentationsAndWarrant_110624]

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
[a05-20970_1ex10d19.htm#Article4RepresentationsAndWarrant_110624]

 

 

 

 

4.1 [a05-20970_1ex10d19.htm#DueOrganizationGoodStanding_110642]

Due Organization, Good Standing and Corporate Power
[a05-20970_1ex10d19.htm#DueOrganizationGoodStanding_110642]

 

 

 

 

4.2 [a05-20970_1ex10d19.htm#AuthorizationAndValidityOf_110644]

Authorization and Validity of Agreements
[a05-20970_1ex10d19.htm#AuthorizationAndValidityOf_110644]

 

 

 

 

4.3 [a05-20970_1ex10d19.htm#CapitalizationIssuanceOfSha_110646]

Capitalization; Issuance of Shares
[a05-20970_1ex10d19.htm#CapitalizationIssuanceOfSha_110646]

 

 

 

 

4.4 [a05-20970_1ex10d19.htm#ConsentsAndApprovalsNoViolations_110723]

Consents and Approvals; No Violations
[a05-20970_1ex10d19.htm#ConsentsAndApprovalsNoViolations_110723]

 

 

 

 

4.5 [a05-20970_1ex10d19.htm#CommissionDocumentsSecuritiesLawC_110735]

Commission Documents; Securities Law Compliance
[a05-20970_1ex10d19.htm#CommissionDocumentsSecuritiesLawC_110735]

 

 

 

 

4.6 [a05-20970_1ex10d19.htm#ParentFinancials__110740]

Parent Financials [a05-20970_1ex10d19.htm#ParentFinancials__110740]

 

 

 

 

4.7 [a05-20970_1ex10d19.htm#BrokersOrFindersFee_110743]

Broker’s or Finder’s Fee [a05-20970_1ex10d19.htm#BrokersOrFindersFee_110743]

 

 

 

 

4.8 [a05-20970_1ex10d19.htm#OwnershipOfSubAndSubsOperations_110745]

Ownership of Sub and Sub’s Operations
[a05-20970_1ex10d19.htm#OwnershipOfSubAndSubsOperations_110745]

 

 

 

 

4.9 [a05-20970_1ex10d19.htm#Litigation__110752]

Litigation [a05-20970_1ex10d19.htm#Litigation__110752]

 

 

 

 

4.10 [a05-20970_1ex10d19.htm#AbsenceOfCertainChangesOr_110756]

Absence of Certain Changes or Events
[a05-20970_1ex10d19.htm#AbsenceOfCertainChangesOr_110756]

 

 

 

 

Article 5 [a05-20970_1ex10d19.htm#Article5Covenants_110754]

COVENANTS [a05-20970_1ex10d19.htm#Article5Covenants_110754]

 

 

 

 

5.1 [a05-20970_1ex10d19.htm#AccessToInformationConcerningProp_110800]

Access to Information Concerning Properties and Records
[a05-20970_1ex10d19.htm#AccessToInformationConcerningProp_110800]

 

 

 

 

5.2 [a05-20970_1ex10d19.htm#ConductOfTheBusinessOfTheCompanyP_110802]

Conduct of the Business of the Company Pending the Closing Date
[a05-20970_1ex10d19.htm#ConductOfTheBusinessOfTheCompanyP_110802]

 

 

 

 

5.3 [a05-20970_1ex10d19.htm#CompanyStockholdersApproval__110906]

Company Stockholders’ Approval
[a05-20970_1ex10d19.htm#CompanyStockholdersApproval__110906]

 

 

 

 

5.4 [a05-20970_1ex10d19.htm#CommerciallyReasonableEffo_110928]

Commercially Reasonable Efforts
[a05-20970_1ex10d19.htm#CommerciallyReasonableEffo_110928]

 

 

 

 

5.5 [a05-20970_1ex10d19.htm#NotificationOfCertainMatter_110930]

Notification of Certain Matters
[a05-20970_1ex10d19.htm#NotificationOfCertainMatter_110930]

 

 

 

 

5.6 [a05-20970_1ex10d19.htm#StockOptionAndOtherPla_110933]

Stock Option and Other Plans
[a05-20970_1ex10d19.htm#StockOptionAndOtherPla_110933]

 

 

ii

--------------------------------------------------------------------------------


 

5.7 [a05-20970_1ex10d19.htm#CompanyWarrants_110943]

Company Warrants [a05-20970_1ex10d19.htm#CompanyWarrants_110943]

 

 

 

 

5.8 [a05-20970_1ex10d19.htm#PublicAnnouncements_110946]

Public Announcements [a05-20970_1ex10d19.htm#PublicAnnouncements_110946]

 

 

 

 

5.9 [a05-20970_1ex10d19.htm#Registration_110947]

Registration [a05-20970_1ex10d19.htm#Registration_110947]

 

 

 

 

5.10 [a05-20970_1ex10d19.htm#FinancialStatements__111625]

Financial Statements [a05-20970_1ex10d19.htm#FinancialStatements__111625]

 

 

 

 

5.11 [a05-20970_1ex10d19.htm#EmployeeAndEmployeeBenefitsM_111627]

Employee and Employee Benefits Matters
[a05-20970_1ex10d19.htm#EmployeeAndEmployeeBenefitsM_111627]

 

 

 

 

5.12 [a05-20970_1ex10d19.htm#NasdaqListing__111711]

NASDAQ Listing [a05-20970_1ex10d19.htm#NasdaqListing__111711]

 

 

 

 

5.13 [a05-20970_1ex10d19.htm#AcquisitionProposals__111713]

Acquisition Proposals [a05-20970_1ex10d19.htm#AcquisitionProposals__111713]

 

 

 

 

5.14 [a05-20970_1ex10d19.htm#CocIncentivePayments_111951]

COC Incentive Payments [a05-20970_1ex10d19.htm#CocIncentivePayments_111951]

 

 

 

 

Article 6 [a05-20970_1ex10d19.htm#Article6ConditionsPrecedent_112127]

CONDITIONS PRECEDENT [a05-20970_1ex10d19.htm#Article6ConditionsPrecedent_112127]

 

 

 

 

6.1 [a05-20970_1ex10d19.htm#ConditionsPrecedentToEachPartysOb_112139]

Conditions Precedent to Each Party’s Obligation to Effect the Merger
[a05-20970_1ex10d19.htm#ConditionsPrecedentToEachPartysOb_112139]

 

 

 

 

6.2 [a05-20970_1ex10d19.htm#AdditionalConditionsToObligations_112143]

Additional Conditions to Obligations of the Company
[a05-20970_1ex10d19.htm#AdditionalConditionsToObligations_112143]

 

 

 

 

6.3 [a05-20970_1ex10d19.htm#AdditionalConditionsToTheObligati_112159]

Additional Conditions to the Obligations of Parent and Sub
[a05-20970_1ex10d19.htm#AdditionalConditionsToTheObligati_112159]

 

 

 

 

Article 7 [a05-20970_1ex10d19.htm#Article7TerminationAndAbandonment_112302]

TERMINATION AND ABANDONMENT
[a05-20970_1ex10d19.htm#Article7TerminationAndAbandonment_112302]

 

 

 

 

7.1 [a05-20970_1ex10d19.htm#Termination__112304]

Termination [a05-20970_1ex10d19.htm#Termination__112304]

 

 

 

 

7.2 [a05-20970_1ex10d19.htm#EffectOfTermination_113403]

Effect of Termination [a05-20970_1ex10d19.htm#EffectOfTermination_113403]

 

 

 

 

Article 8 [a05-20970_1ex10d19.htm#Article8TheRepresentative_113404]

THE REPRESENTATIVE [a05-20970_1ex10d19.htm#Article8TheRepresentative_113404]

 

 

 

 

8.1 [a05-20970_1ex10d19.htm#RepresentativeOfTheCompanyPreferr_113500]

Representative of the Company Preferred Stockholders and COC Recipients; Power
of Attorney [a05-20970_1ex10d19.htm#RepresentativeOfTheCompanyPreferr_113500]

 

 

 

 

8.2 [a05-20970_1ex10d19.htm#ActionsOfTheRepresentativ_113456]

Actions of the Representative
[a05-20970_1ex10d19.htm#ActionsOfTheRepresentativ_113456]

 

 

 

 

Article 9 [a05-20970_1ex10d19.htm#Article9Indemnification_113453]

INDEMNIFICATION [a05-20970_1ex10d19.htm#Article9Indemnification_113453]

 

 

 

 

9.1 [a05-20970_1ex10d19.htm#Survival__113510]

Survival [a05-20970_1ex10d19.htm#Survival__113510]

 

 

 

 

9.2 [a05-20970_1ex10d19.htm#Indemnification_113517]

Indemnification [a05-20970_1ex10d19.htm#Indemnification_113517]

 

 

 

 

9.3 [a05-20970_1ex10d19.htm#IndemnificationProcedure__113532]

Indemnification Procedure
[a05-20970_1ex10d19.htm#IndemnificationProcedure__113532]

 

 

 

 

9.4 [a05-20970_1ex10d19.htm#PaymentOfClaims__115958]

Payment of Claims [a05-20970_1ex10d19.htm#PaymentOfClaims__115958]

 

 

 

 

9.5 [a05-20970_1ex10d19.htm#ThirdpartyClaims_113702]

Third-Party Claims [a05-20970_1ex10d19.htm#ThirdpartyClaims_113702]

 

 

 

 

9.6 [a05-20970_1ex10d19.htm#LimitationsOfLiability__113705]

Limitations of Liability [a05-20970_1ex10d19.htm#LimitationsOfLiability__113705]

 

 

 

 

9.7 [a05-20970_1ex10d19.htm#IndemnificationForTaxes__113722]

Indemnification for Taxes
[a05-20970_1ex10d19.htm#IndemnificationForTaxes__113722]

 

 

 

 

9.8 [a05-20970_1ex10d19.htm#ExclusiveRemedy_113731]

Exclusive Remedy [a05-20970_1ex10d19.htm#ExclusiveRemedy_113731]

 

 

 

 

9.9 [a05-20970_1ex10d19.htm#CharacterizationOfIndemnityPay_113733]

Characterization of Indemnity Payments
[a05-20970_1ex10d19.htm#CharacterizationOfIndemnityPay_113733]

 

 

 

 

Article 10 [a05-20970_1ex10d19.htm#Article10_113734]

MISCELLANEOUS [a05-20970_1ex10d19.htm#Article10_113734]

 

 

iii

--------------------------------------------------------------------------------


 

10.1 [a05-20970_1ex10d19.htm#FeesAndExpenses__113737]

Fees and Expenses [a05-20970_1ex10d19.htm#FeesAndExpenses__113737]

 

 

 

 

10.2 [a05-20970_1ex10d19.htm#RepresentationsAndWarranti_113738]

Representations and Warranties
[a05-20970_1ex10d19.htm#RepresentationsAndWarranti_113738]

 

 

 

 

10.3 [a05-20970_1ex10d19.htm#ExtensionWaiver__113740]

Extension; Waiver [a05-20970_1ex10d19.htm#ExtensionWaiver__113740]

 

 

 

 

10.4 [a05-20970_1ex10d19.htm#Notices__113742]

Notices [a05-20970_1ex10d19.htm#Notices__113742]

 

 

 

 

10.5 [a05-20970_1ex10d19.htm#EntireAgreement_113836]

Entire Agreement [a05-20970_1ex10d19.htm#EntireAgreement_113836]

 

 

 

 

10.6 [a05-20970_1ex10d19.htm#BindingEffectBenefitAssign_113838]

Binding Effect; Benefit; Assignment
[a05-20970_1ex10d19.htm#BindingEffectBenefitAssign_113838]

 

 

 

 

10.7 [a05-20970_1ex10d19.htm#AmendmentAndModifi_113840]

Amendment and Modification [a05-20970_1ex10d19.htm#AmendmentAndModifi_113840]

 

 

 

 

10.8 [a05-20970_1ex10d19.htm#FurtherActions_113841]

Further Actions [a05-20970_1ex10d19.htm#FurtherActions_113841]

 

 

 

 

10.9 [a05-20970_1ex10d19.htm#Headings__113844]

Headings [a05-20970_1ex10d19.htm#Headings__113844]

 

 

 

 

10.10 [a05-20970_1ex10d19.htm#Counterparts__113846]

Counterparts [a05-20970_1ex10d19.htm#Counterparts__113846]

 

 

 

 

10.11 [a05-20970_1ex10d19.htm#FacsimileSignature_113848]

Facsimile Signatures [a05-20970_1ex10d19.htm#FacsimileSignature_113848]

 

 

 

 

10.12 [a05-20970_1ex10d19.htm#ApplicableLawWaiverO_113849]

Applicable Law; Waiver of Jury Trial
[a05-20970_1ex10d19.htm#ApplicableLawWaiverO_113849]

 

 

 

 

10.13 [a05-20970_1ex10d19.htm#Severability__113859]

Severability [a05-20970_1ex10d19.htm#Severability__113859]

 

 

 

 

10.14 [a05-20970_1ex10d19.htm#Interpretation__113901]

Interpretation [a05-20970_1ex10d19.htm#Interpretation__113901]

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Form of Escrow Agreement

 

Exhibit B

Form of Opinion of Counsel to Parent

 

Exhibit C

Form of Opinion of Counsel to the Company

 

Exhibit D

Form of Stockholders Questionnaire

 

Exhibit E

Cashed Company Preferred Stockholders

 

Exhibit F

COC Stock Payments and COC Cash Payments

 

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of November 22, 2005 (this “Agreement”),
by and among CLICK COMMERCE, INC., a corporation organized under the laws of
Delaware (“Parent”), REQUISITE ACQUISITION INC., a corporation organized under
the laws of Delaware and an indirect wholly-owned subsidiary of Parent (“Sub”),
REQUISITE TECHNOLOGY, INC., a corporation organized under the laws of Delaware
(the “Company”), and Thomas G. Washing, solely in the capacity of representative
of the Company Stockholders and COC Recipients and not in a personal capacity
(the “Representative”).  Parent, Sub, the Company and the Representative are
herein referred to collectively as the “Parties” and individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the Boards of Directors of Parent, Sub and the Company have determined
that the acquisition of the Company by Parent pursuant to the Merger (as defined
below) and on the terms and conditions set forth in this Agreement is advisable
and in the best interests of their respective corporations and stockholders and
consequently have approved the Merger and this Agreement, in accordance with the
Delaware General Corporation Law (the “DGCL”); and

 

WHEREAS, in order to effectuate the foregoing, upon the terms and subject to the
conditions of this Agreement the acquisition will be consummated through a
merger of Sub with and into the Company, with the Company being the surviving
corporation (the “Merger”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties
intending to be legally bound, agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1           Definitions.  When used in this Agreement, the following terms
have the respective meanings specified below (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Accredited Investor” means an “accredited investor” as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

 

“Acquisition Proposal” has the meaning set forth in Section 5.13(a).

 

“Adjustment Amount” has the meaning set forth in Section 2.14(a).

 

“Affiliate” of any Person means any Person directly or indirectly controlling,
controlled by, or under common control with, such Person; provided, that for the
purposes of this definition, “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, shall mean the possession, directly or

 

--------------------------------------------------------------------------------


 

indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
partnership interests, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Allowed Delay” has the meaning set forth in Section 5.9(i).

 

“Alternative Efforts” has the meaning set forth in Section 5.13(a).

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in Chicago, Illinois.

 

“Balance Sheet Date” has the meaning set forth in Section 3.5(b).

 

“Cash Escrow Fund” has the meaning set forth in Section 2.5.

 

“Cash Merger Consideration” means the cash to be received by the Cashed Company
Preferred Stockholders identified on Exhibit E (which exhibit shall be prepared
immediately prior to Closing) as receiving cash consideration in the Merger.

 

“Cashed Company Preferred Stockholders” means those Company Preferred
Stockholders identified on Exhibit E as receiving cash consideration in the
Merger.

 

“Certificate of Merger” has the meaning set forth in Section 2.1(a).

 

“Certificates” means the stock certificates representing the Company Stock.

 

“Claim Notice” has the meaning set forth in Section 9.3.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Date Working Capital” means the working capital of the Company as of
the Effective Time determined in accordance with Section 2.14 and by applying
the accounting principles, policies and practices set forth on Schedule 2.14.

 

“COC Acceptance Form” has the meaning set forth in Section 5.14.

 

“COC Cash Payments” means the cash payments to be received by the COC Cash
Recipients identified on Exhibit F as receiving COC Cash Payments.

 

“COC Cash Recipients” means those Company employees identified on Exhibit F as
receiving COC Cash Payments.

 

“COC Incentive Payments” has the meaning set forth in Section 3.11(b).

 

“COC Recipients” means the COC Cash Recipients and the COC Stock Recipients.

 

2

--------------------------------------------------------------------------------


 

“COC Stock Payments” means the number of shares of Parent Common Stock equal to
(a) the dollar value of the stock payments to be received by the COC Stock
Recipients identified on Exhibit F as receiving COC Stock Payments, (b) divided
by the Market Price, rounded down to the next whole share of Parent Common
Stock.

 

“COC Stock Recipients” means those Company employees identified on Exhibit F as
receiving COC Stock Payments.

 

“COC Tax” has the meaning set forth in Section 3.11(b).

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated and the rulings issued thereunder.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Charter” means the Company’s Certificate of Incorporation, as amended
and in effect as of the date hereof.

 

“Company COC Tax” has the meaning set forth in Section 3.11(b).

 

“Company COC Withholding” has the meaning set forth in Section 3.11(b).

 

“Company Common Stock” means the fully paid and non-assessable shares of common
stock, par value $0.001 per share, of the Company.

 

“Company Disclosure Letter” means that disclosure letter prepared and delivered
by the Company to Parent and Sub prior to entering into this Agreement.

 

“Company Indemnitees” has the meaning set forth in Section 9.2(b).

 

“Company Options” mean outstanding stock options and other rights (other than
the Company Warrants) exercisable or exchangeable for, or convertible into,
Company Stock heretofore granted or issued under any of the Company Option Plans
or otherwise.

 

“Company Option Plans” means all incentive stock option, stock option and stock
issuance plans of the Company.

 

“Company Preferred Stock” means the fully paid and non-assessable shares of
Series A Stock, Series B Stock, Series C Stock, Series D Stock, Series E Stock
and Series F Stock.

 

“Company Preferred Stockholders” means the holders of shares of the Company
Preferred Stock.

 

“Company Property” means any real property and improvements owned (directly,
indirectly, or beneficially), leased, used, operated or occupied by the Company
or its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Company Stock” means, in aggregate, the Company Common Stock and the Company
Preferred Stock.

 

“Company Stockholders” means the holders of shares of Company Stock.

 

“Company Stockholders’ Meeting” has the meaning set forth in Section 5.3.

 

“Company Transaction Expenses” means the fees and expenses of third-party
accountants, attorneys and other professionals, advisors, brokers or finders
incurred by the Company and the Company Stockholders with respect to this
Agreement, the due diligence performed with respect thereto and the transactions
contemplated hereby, and which are included as a liability for purposes of
determining the Closing Date Working Capital under this Agreement, but shall not
include any fees and expenses for auditors incurred by Parent after the
Effective Time in connection with any filings it makes with the Commission,
including the Registration Statement or a Form 8-K filed in connection with the
Merger or the Registration Statement, except to the extent such fees and
expenses relate to the re-audit (or re-review) of previously audited (or
reviewed) financial statements of the Company.

 

“Company Warrants” means the warrants to purchase Company Stock listed on
Section 3.3(a) of the Company Disclosure Letter.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between Parent and the Company dated August 3, 2005.

 

“Continuing Employees” has the meaning set forth in Section 5.11.

 

“Contracts” has the meaning set forth in Section 3.15.

 

“Control” means direct ownership of stock possessing at least eighty percent
(80%) of the total combined voting power of all classes of stock entitled to
vote and at least eighty percent (80%) of the total number of shares of each
other class of stock of any corporation, provided, that a Person is not
considered to own voting stock if a third-party, other than an agent of such
Person, has the right to vote or control the voting of such stock.

 

“D&O Insurance” means directors’ and officers’ insurance.

 

“DGCL” means the General Corporation Law of Delaware.

 

“Disclosed Severance Obligation” means any severance or similar obligation of
the Company disclosed on the Company Disclosure Letter.

 

“Dissenting Stockholders” has the meaning set forth in Section 2.6.

 

“Effective Time” has the meaning set forth in Section 2.1(a).

 

“Employee Benefit Plans” has the meaning set forth in Section 3.10(a).

 

“End Date” has the meaning set forth in Section 7.1(b).

 

4

--------------------------------------------------------------------------------


 

“Environmental Law” means any Law relating to the protection of the environment,
or to the manufacture, use, transport, treatment, storage, disposal, release or
threatened release of petroleum products, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls or any substance listed, classified or
regulated as hazardous or toxic under such Environmental Law.

 

“ERISA” has the meaning set forth in Section 3.10(a).

 

“Escrow Agent” means the escrow agent under the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement among Parent, the Company, the
Representative and the Escrow Agent, substantially in the form of Exhibit A.

 

“Escrow Fund” has the meaning set forth in Section 2.5.

 

“Escrow Release Date” has the meaning set forth in Section 2.5.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excess Claims” has the meaning set forth in Section 9.6(a)(ii).

 

“FY04 Audited Financial Statements” has the meaning set forth in Section 3.5(a).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Entity” means any domestic or foreign court, arbitral tribunal,
administrative agency or commission or other governmental or regulatory agency
or authority or any securities exchange.

 

“Immigration Laws” has the meaning set forth in Section 3.11.

 

“Indebtedness” means all obligations of the Company for borrowed money
(including any overdraft), any debenture, bond, note or other similar
instrument; any receivable sold or discounted (otherwise than on a non-recourse
basis); the purchase price of any asset or service to the extent payable by the
Company or its Subsidiaries after the time of sale or delivery to the Company or
its Subsidiaries, where the deferred payment is arranged as a method of raising
finance or paid more than six months after the sale or delivery date; any
finance lease, credit sale or conditional sale agreement; or any guarantee of
the foregoing types of indebtedness of any Person.

 

“Indemnified Party” has the meaning set forth in Section 9.3(a).

 

“Indemnifying Party” has the meaning set forth in Section 9.3(a).

 

“Intellectual Property” means any U.S. and non-U.S. (i) patents and patent
applications, (ii) registered and unregistered trademarks, service marks and
other indicia of origin, pending trademark and service mark registration
applications, and intent-to-use registrations or similar

 

5

--------------------------------------------------------------------------------


 

reservations of marks, (iii) registered and unregistered copyrights and mask
works, and applications for registration thereof, (iv) internet domain names,
applications and reservations therefor, uniform resource locators and the
corresponding Internet sites, (v) software, including source codes, object
codes, computer software programs, databases, data collections and other similar
items, (vi) trade secrets and proprietary information not otherwise listed in
(i) through (v) above, including unpatented inventions, invention disclosures,
moral and economic rights of authors and inventors (however denominated),
confidential information, technical data, customer lists, corporate and business
names, trade names, trade dress, brand names, know-how, formulae, methods
(whether or not patentable), designs, processes, procedures, technology, and
other proprietary information or material of any type, and all derivatives,
improvements and refinements thereof, howsoever recorded, or unrecorded and
(vi) any goodwill associated with any of the foregoing.

 

“IRS” means the United States Internal Revenue Service or any successor entity
thereof.

 

“Knowledge” means, when referring to the Company, the actual knowledge of Larry
Lenhart, Susan Oakes, Steve Fuhrman, Dave Bandi, Jim Pachak, Mike Paschal or
Neil Hartley, and when referring to Parent, the actual knowledge of Michael W.
Ferro, Jr., Michael W. Nelson, John Tuhey, Nancy Koenig or Steve Cole.

 

“Law” means any federal, state, local or foreign law, statute, rule, regulation,
ordinance, standard, requirement, administrative ruling, order or process or
administrative interpretation thereof and any court or arbitrator’s ruling,
order or process.

 

“Lien” has the meaning set forth in Section 3.3.

 

“Losses” has the meaning set forth in Section 9.2(a).

 

“Market Price” for purposes of this Agreement means $23.10427 per share of
Parent Common Stock.

 

“Material Adverse Effect” with respect to any Person, means any event, change,
occurrence, effect, violation or circumstance that has had, or is reasonably
likely to have, a material adverse effect on (i) the ability of such Person to
perform its obligations under this Agreement or any of the other Transaction
Documents or to consummate the transactions contemplated hereby or thereby on a
timely basis or (ii) the assets, business, liabilities, results of operations or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, except that none of the following shall be deemed in themselves to
constitute a Material Adverse Effect (a) any changes in laws, rules or
regulations of general applicability or interpretations thereof by Governmental
Entities that do not disproportionately affect the Person or any of its
Subsidiaries, (b) any changes in general economic conditions that do not
disproportionately affect the Person or any of its Subsidiaries, (c) any changes
in the industry in which the Person operates that do not disproportionately
affect the Person or any of its Subsidiaries, and (d) any changes resulting from
the taking of any actions required by this Agreement; provided, however, that in
determining whether a Material Adverse Effect in respect of the Company has
occurred, the effect of any loss of customers by the Company or its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries as a result of any announcement or disclosure of the transactions
contemplated hereby will not be considered.

 

“Material Contracts” has the meaning set forth in Section 3.15.

 

“Merger” has the meaning set forth in the third recital of this Agreement.

 

“Merger Consideration” means, upon consummation of the Merger, the
consideration, if any, which a Company Stockholder shall be entitled to receive
pursuant to the terms of Section 2.3.

 

“Most Recent Balance Sheet” has the meaning set forth in Section 3.5(b).

 

“Multiemployer Plan” means a “multiemployer pension plan” (as defined in
Section 4001(a)(3) of ERISA) or subject to Section 302 of ERISA.

 

“NLRB” has the meaning set forth in Section 3.11.

 

“Objection Notices” has the meaning set forth in Section 9.3(b).

 

“Open Source Code” has the meaning set forth in Section 3.13(i).

 

“Ownership Representations” has the meaning set forth in Section 9.6(a)(ii).

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Parent Commission Filings” means any forms, reports, schedules, statements,
registration statements and other documents filed by Parent or its Subsidiaries
pursuant to the federal securities laws and the Commission’s rules and
regulations, including those filed after the date hereof.

 

“Parent Common Stock” means the common stock, par value $0.001 per share, of
Parent.

 

“Parent Disclosure Letter” means that disclosure letter prepared and delivered
by Parent and Sub to the Company prior to entering into this Agreement.

 

“Parent Financials” has the meaning set forth in Section 4.5.

 

“Parent Indemnitees” has the meaning set forth in Section 9.2(a).

 

“Parent Stockholders” means the holders of Parent Common Stock.

 

“Participating Company Preferred Stockholders” means those Company Preferred
Stockholders identified on Exhibit E as receiving stock consideration in the
Merger.

 

“Party” and “Parties” have the meanings set forth in the preamble of this
Agreement.

 

“PBGC” means Pension Benefit Guaranty Corporation.

 

7

--------------------------------------------------------------------------------


 

“Permit” has the meaning set forth in Section 3.8(b).

 

“Permitted Liens” means (i) Liens for taxes not yet due and payable,
(ii) statutory Liens of landlords, (iii) Liens of carriers, warehousemen,
mechanics, materialmen and repairmen incurred in the ordinary course of business
consistent with past practice and not yet delinquent and (iv) in the case of
real property, zoning, building or other restrictions, variances, covenants,
rights of way, encumbrances, easements and other minor irregularities in title,
none of which, individually or in the aggregate, (A) interfere in any material
respect with the present use or occupancy of the affected parcel by the Company,
(B) have more than an immaterial effect on the value thereof or its use or
(C) would impair the ability of such parcel to be sold for its present use.

 

“Permitted Transfer” means the transfer of Parent Common Stock by a Company
Stockholder (i) if such Company Stockholder is a corporation, partnership or
limited liability company, to a director, officer, partner, manager or member
thereof, or to an entity controlling, controlled by or under common control with
such Company Stockholder and (ii) if such Company Stockholder is a natural
person, to such Company Stockholder’s parent, sibling, spouse, or the
descendants of any of them, or to an entity formed by or for the benefit of such
Company Stockholder or such relatives; provided, that the transferee agrees to
be bound by the transfer restrictions contained in Section 2.4(e).

 

“Person” means and includes an individual, a partnership, a limited liability
partnership, a joint venture, a corporation, a limited liability company, a
trust, an unincorporated organization, a group and a Governmental Entity.

 

“Pre-Closing Period” has the meaning set forth in Section 3.12(b).

 

“Registrable Holder” has the meaning set forth in Section 5.9(a).

 

“Registration Statement” has the meaning set forth in Section 5.9(a).

 

“Representative” has the meaning set forth in the preamble.

 

“Resolved Claims” has the meaning set forth in Section 9.3(c).

 

“Returns” has the meaning set forth in Section 3.12(a).

 

“Section 5.9 Indemnified Party” has the meaning set forth in Section 5.9(f).

 

“Section 5.9 Indemnifying Party” has the meaning set forth in Section 5.9(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Separate Financial Statements” has the meaning set forth in Section 3.5(a).

 

“Series A Stock” means the shares of Series A Preferred Stock, par value $0.001
per share, of the Company.

 

8

--------------------------------------------------------------------------------


 

“Series B Stock” means the shares of Series B Preferred Stock, par value $0.001
per share, of the Company.

 

“Series C Stock” means the shares of Series C Preferred Stock, par value $0.001
per share, of the Company.

 

“Series D Stock” means the shares of Series D Preferred Stock, par value $0.001
per share, of the Company.

 

“Series E Stock” means the shares of Series E Preferred Stock, par value $0.001
per share, of the Company.

 

“Series F Stock” means the shares of Series F Preferred Stock, par value $0.001
per share, of the Company.

 

“Statement of Adjustment Amount” has the meaning set forth in Section 2.14(b).

 

“Stock Escrow Fund” has the meaning set forth in Section 2.5.

 

“Stock Merger Consideration” means that number of shares of Parent Common Stock
equal to (a) the Total Transaction Consideration, less (i) the aggregate of all
the COC Cash Payments and (ii) the Cash Merger Consideration, (b) divided by the
Market Price, and, for each Participating Company Preferred Stockholder or COC
Stock Recipient, rounded down to the next whole share of Parent Common Stock.

 

“Straddle Period” has the meaning set forth in Section 9.7(b).

 

“Stub Unaudited Financial Statements” has the meaning set forth in
Section 3.5(b).

 

“Sub” has the meaning set forth in the preamble hereto.

 

“Subsidiary,” with respect to any Person, means and includes (i) any partnership
of which such Person or any of its Subsidiaries is a general partner or (ii) any
other entity in which such Person or any of its Subsidiaries owns or has the
power to vote fifty percent (50%) or more of the equity interests in such entity
having general voting power to participate in the election of the governing body
of such entity.

 

“Superior Acquisition Proposal” has the meaning set forth in Section 5.13(b).

 

“Surviving Corporation” has the meaning set forth in Section 2.1(b).

 

“Taxes” has the meaning set forth in Section 3.12(a).

 

“Terminated Company Employees” has the meaning set forth in Section 5.11(a).

 

“Total Transaction Consideration” means, subject to adjustment pursuant to
Section 2.14, $19,500,000.

 

“Transaction Documents” means this Agreement and the Escrow Agreement.

 

9

--------------------------------------------------------------------------------


 

“Transfer” has the meaning set forth in Section 2.4(c).

 

“VEBAs” has the meaning set forth in Section 3.10(a).

 

“WARN” has the meaning set forth in Section 3.11.

 

“Working Capital Target Amount” means $6,630,000 calculated in accordance with
the accounting principles, policies and practices set forth on Schedule 2.14.

 

ARTICLE 2

THE MERGER

 

2.1           The Merger.

 

(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing, a certificate of merger (the “Certificate of Merger”) shall be duly
prepared, executed and acknowledged by Sub and the Company in accordance with
the DGCL and shall be filed with the Secretary of State of Delaware in
accordance with the provisions of the DGCL.  The Merger shall become effective
upon the filing of the Certificate of Merger (or at such later time reflected in
such Certificate of Merger as shall be agreed to by Parent and the Company). 
The date and time when the Merger shall become effective is hereinafter referred
to as the “Effective Time.”

 

(b)           Upon the terms and subject to the conditions set forth in this
Agreement and in accordance with the DGCL, at the Effective Time, Sub shall be
merged with and into the Company, and the separate corporate existence of Sub
shall cease, and the Company shall continue as the surviving corporation under
the laws of the State of Delaware (the “Surviving Corporation”).

 

(c)           From and after the Effective Time, the Merger shall have the
effects set forth in Section 259(a) of the DGCL.

 

2.2           Closing.  Unless this Agreement shall have been terminated and the
transactions contemplated hereby shall have been abandoned pursuant to
Article 7, and subject to the satisfaction or waiver of the conditions set forth
in Article 6, the closing of the Merger (the “Closing”) shall take place at
10:00 a.m. Central Standard Time at the offices of McDermott, Will & Emery LLP,
227 West Monroe Street, Chicago, IL  60606, on November 22, 2005, or at such
other date, time or place as the Parties shall agree in writing.  Such date is
herein referred to as the “Closing Date”.

 

2.3           Conversion of Company Preferred Stock.

 

(a)           Subject to Sections 2.3(f), 2.4, 2.5 and 2.6 at the Effective
Time, by virtue of the Merger and without any further action on the part of
Parent, Sub, the Company or any Company Preferred Stockholder:

 

10

--------------------------------------------------------------------------------


 

(I)    EACH SHARE OF SERIES A STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO THE RIGHT TO RECEIVE 0.00861 SHARES OF PARENT COMMON STOCK. 
NINETY PERCENT (90%) OF SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH
STOCKHOLDER AT THE EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE
DEPOSITED INTO THE STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE
SHARES SO DEPOSITED INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH
STOCKHOLDERS, IF AND WHEN SUCH PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM
THE STOCK ESCROW FUND TO SUCH STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE ESCROW AGREEMENT;

 

(II)   EACH SHARE OF SERIES B STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO 0.01155 SHARES OF PARENT COMMON STOCK.  NINETY PERCENT (90%) OF
SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH STOCKHOLDER AT THE
EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE DEPOSITED INTO THE
STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE SHARES SO DEPOSITED
INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH STOCKHOLDERS, IF AND WHEN SUCH
PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM THE STOCK ESCROW FUND TO SUCH
STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT;

 

(III)  EACH SHARE OF SERIES C STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO 0.01467 SHARES OF PARENT COMMON STOCK.  NINETY PERCENT (90%) OF
SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH STOCKHOLDER AT THE
EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE DEPOSITED INTO THE
STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE SHARES SO DEPOSITED
INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH STOCKHOLDERS, IF AND WHEN SUCH
PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM THE STOCK ESCROW FUND TO SUCH
STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT;

 

(IV)  EACH SHARE OF SERIES D STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO 0.02086 SHARES OF PARENT COMMON STOCK.  NINETY PERCENT (90%) OF
SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH STOCKHOLDER AT THE
EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE DEPOSITED INTO THE
STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE SHARES SO DEPOSITED
INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH STOCKHOLDERS, IF AND WHEN SUCH
PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM THE STOCK ESCROW FUND TO SUCH
STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT;

 

(V)   EACH SHARE OF SERIES E STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO 0.05423 SHARES OF PARENT COMMON STOCK.  NINETY PERCENT (90%) OF
SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH STOCKHOLDER AT THE
EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE DEPOSITED INTO THE
STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE SHARES SO DEPOSITED
INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH STOCKHOLDERS, IF AND WHEN SUCH
PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM THE STOCK ESCROW FUND TO SUCH
STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT;

 

11

--------------------------------------------------------------------------------


 

(VI)  EACH SHARE OF SERIES F STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME HELD BY A PARTICIPATING COMPANY PREFERRED STOCKHOLDER SHALL BE
CONVERTED INTO 0.08412 SHARES OF PARENT COMMON STOCK.  NINETY PERCENT (90%) OF
SUCH STOCK MERGER CONSIDERATION SHALL BE ISSUED TO SUCH STOCKHOLDER AT THE
EFFECTIVE TIME AND THE REMAINING TEN PERCENT (10%) SHALL BE DEPOSITED INTO THE
STOCK ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE SHARES SO DEPOSITED
INTO THE STOCK ESCROW FUND SHALL BE PAID TO SUCH STOCKHOLDERS, IF AND WHEN SUCH
PARENT COMMON STOCK BECOMES DISTRIBUTABLE FROM THE STOCK ESCROW FUND TO SUCH
STOCKHOLDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT; AND

 

(VII) EACH SHARE OF THE COMPANY PREFERRED STOCK ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME HELD BY A CASHED COMPANY PREFERRED
STOCKHOLDER SHALL BE CONVERTED INTO CASH AS FOLLOWS: SERIES A STOCK, $0.19900;
SERIES B STOCK, $0.26681; SERIES C STOCK, $0.33904, SERIES D STOCK, $0.48203;
SERIES E STOCK, $1.25299; AND SERIES F STOCK, $1.94360.  WITH RESPECT TO EACH
CASHED COMPANY PREFERRED STOCKHOLDER, NINETY PERCENT (90%) OF THE AGGREGATE CASH
MERGER CONSIDERATION TO WHICH SUCH CASHED COMPANY PREFERRED STOCKHOLDER IS
ENTITLED SHALL BE PAID TO SUCH STOCKHOLDER AT THE EFFECTIVE TIME AND THE
REMAINING TEN PERCENT (10%) OF THE AGGREGATE CASH MERGER CONSIDERATION TO WHICH
SUCH CASHED COMPANY PREFERRED STOCKHOLDER IS ENTITLED SHALL BE DEPOSITED INTO
THE CASH ESCROW FUND ESTABLISHED PURSUANT TO SECTION 2.5.  THE CASH SO DEPOSITED
INTO THE CASH ESCROW FUND SHALL BE PAID TO SUCH CASHED COMPANY PREFERRED
STOCKHOLDERS, IF AND WHEN SUCH CASH BECOMES DISTRIBUTABLE FROM THE CASH ESCROW
FUND TO SUCH CASHED COMPANY PREFERRED STOCKHOLDERS IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND THE ESCROW AGREEMENT.

 

(b)           Cancellation of Company Common Stock.  Subject to the provisions
of Section 2.6, each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time (other than shares held by Dissenting
Stockholders and shares held in the Company’s treasury), shall be canceled,
retired and cease to exist without payment of any consideration therefor.

 

(c)           Cancellation of Company Options and Warrants.  At the Effective
Time, each issued, outstanding and unexercised Company Option to purchase or
otherwise acquire Company Common Stock (whether or not vested) shall be
cancelled and terminated without payment of any consideration therefor in
accordance with Section 5.6, and any unexercised Company Warrants issued by the
Company shall be terminated in accordance with Section 5.7.

 

(d)           Cancellation of Treasury Stock.  Each share of Company Stock held
in the Company’s treasury immediately prior to the Effective Time shall be
canceled, retired and cease to exist.

 

(e)           Conversion of Sub Common Stock.  Each share of common stock of Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and thereafter evidence one fully paid and non-assessable share
of common stock of the Surviving Corporation.

 

(f)            Rounding; No Fractional Shares.  No certificates or scrip
representing fractional shares of Parent Common Stock shall be issued to Company
Stockholders upon conversion of Company Stock into shares of Parent Common Stock
in the Merger.  Instead, the

 

12

--------------------------------------------------------------------------------


 

number of shares of Parent Common Stock to which a Company Stockholder is
entitled pursuant to this Agreement at the Effective Time and upon each
distribution of shares of Parent Common Stock from the Escrow Fund, if any,
shall be aggregated with all shares of Parent Common Stock to which such Company
Stockholder is entitled at such time and then rounded down to the next whole
share of Parent Common Stock.

 

2.4           Mechanics of Exchange.

 

(a)           At the Effective Time, each Company Preferred Stockholder will be
entitled to receive and, upon surrender to Parent of one or more Certificates
representing the Company Preferred Stock held by such Company Preferred
Stockholder and a duly executed letter of transmittal as described below, Parent
shall be obligated, as soon as reasonably practicable (and in any event no later
than ten (10) Business Days) after receipt of such Certificates and executed
letters of transmittal, to deliver certificates representing that number of
shares of Parent Common Stock into which the shares of Company Preferred Stock
held by such Company Preferred Stockholder are converted pursuant to
Section 2.3.  Any shares of Parent Common Stock into which the shares of Company
Preferred Stock convert in the Merger shall be deemed to have been issued at the
Effective Time.

 

(b)           As soon as reasonably practicable (and in any event no later than
two (2) Business Days) after the Effective Time, Parent shall mail to each
holder of record of Company Stock entitled to receive Merger Consideration
hereunder:

 

(i)            a letter of transmittal (which shall specify that delivery shall
be effected, and risk of loss to the Certificates, as appropriate, shall pass,
only upon delivery of such Certificates to Parent and shall contain reasonable
representations as to the Company Preferred Stockholder’s title to the shares
represented by such Certificates), and

 

(ii)           instructions for use in effecting the surrender of the
Certificates, as appropriate, in exchange for certificates evidencing shares of
Parent Common Stock.

 

(c)           In the event that any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed, Parent will issue or cause to
be issued in exchange for such lost, stolen or destroyed Certificate the shares
of Parent Common Stock into which the shares of Company Preferred Stock
represented by such Certificate may be converted in accordance with
Section 2.3.  When authorizing such issuance in exchange therefor, Parent may
require the owner of such lost, stolen or destroyed Certificate to give Parent
such form of indemnity, as Parent shall reasonably direct, against any claim
that may be made against Parent with respect to the Certificate alleged to have
been lost, stolen or destroyed.

 

(d)           Parent may, at its option, meet its obligations under this
Section 2.4 through its transfer agent or other bank selected by Parent to act
as exchange agent in connection with the Merger.

 

(e)           By tendering its shares of Company Preferred Stock and by
accepting the consideration set forth in Section 2.3, each Company Preferred
Stockholder shall be deemed to have agreed: (i) to the appointment of the
Representative as representative of the Company

 

13

--------------------------------------------------------------------------------


 

Preferred Stockholders in accordance with the terms of Article 8, (ii) to the
indemnification provisions of Article 9, (iii) that, in accordance with
Section 2.5, Parent will place into escrow a portion of the Stock Merger
Consideration deliverable to such Company Preferred Stockholder subject to and
for the purpose of securing the Company Preferred Stockholders’ indemnity
obligations under this Agreement, (iv) that the Stock Merger Consideration
deliverable to such Company Preferred Stockholder pursuant to this Agreement
shall not be sold, transferred, pledged, disposed of or encumbered (each, a
“Transfer”) (except for Permitted Transfers) for the period beginning on the
Closing Date and ending, on the date falling ninety (90) days after the
Effective Time, and (v) that each certificate representing shares of Parent
Common Stock constituting the Stock Merger Consideration shall bear appropriate
legends referring to such restrictions and to any restrictions on transfer under
applicable securities laws.

 

2.5           Escrow Fund.  At the Effective Time, Parent shall deliver to the
Escrow Agent (i) that number of shares of Parent Common Stock required to be
deposited into escrow in accordance with Section 2.3 or Section 5.14 (the shares
described in this clause, including all dividends, distributions or earnings
attributable thereto, collectively, the “Stock Escrow Fund”) and (ii) that
amount of cash  required to be deposited into escrow in accordance with
Section 2.3 or Section 5.14 (the “Cash Escrow Fund”, and together with the Stock
Escrow Fund, the “Escrow Fund”) subject to the Escrow Agreement for the purpose
of securing the Company Preferred Stockholders’ and COC Recipients’ indemnity
obligations under this Agreement.  In accordance with the terms of the Escrow
Agreement, on the date that is 12 months after the Closing Date (or, if such
date is not a Business Day, the first Business Day thereafter) (the “Escrow
Release Date”), the Escrow Agent will allocate shares of Parent Common Stock and
cash or other assets remaining in the Escrow Fund, if any, among the Company
Preferred Stockholders and COC Recipients in accordance with Section 2.3 and
deliver such shares and cash or other assets to them at the addresses listed on
the Company’s stock records or to an address or account designated by any such
Company Preferred Stockholder, COC Recipient or the Representative to the Escrow
Agent in writing.  Subject to and in accordance with the terms of the Escrow
Agreement, the Escrow Agent shall withhold from delivery of the Escrow Fund
(proportionately as to the Stock Escrow Fund and the Cash Escrow Fund) the
equivalent of any amounts then in dispute relating to indemnification
obligations arising under this Agreement, provided, that the withheld amount, to
the extent not applied in satisfaction of indemnification obligations, shall be
delivered to the Company Preferred Stockholders and COC Recipients as described
above promptly upon resolution of such dispute.

 

2.6           Dissenting Stockholders.  Notwithstanding anything contained in
this Agreement to the contrary but only to the extent required by the DGCL,
shares of Company Stock that are issued and outstanding immediately prior to the
Effective Time and are held by Company  Stockholders who comply with all the
provisions of the DGCL concerning the right of Company Stockholders to demand
appraisal of their shares of Company Stock in connection with the Merger (such
holders, “Dissenting Stockholders”) shall not be converted into the right to
receive the Merger Consideration, but shall only become convertible into the
right to receive such consideration as may be determined to be due such
Dissenting Stockholder pursuant to the law of the State of Delaware; provided,
however, that if any Dissenting Stockholder who demands appraisal of such
Company Stockholder’s shares of Company Stock under the DGCL shall effectively
withdraw or lose (through failure to perfect or otherwise) his or her right to
appraisal, then as of the Effective Time, or the occurrence of such event,
whichever occurs later, such

 

14

--------------------------------------------------------------------------------


 

Company Stockholder’s shares of Company Stock shall thereupon be deemed to have
been converted as of the Effective Time into the right to receive the Stock
Merger Consideration or Cash Merger Consideration, if any, to which such Company
Stockholder would otherwise be entitled pursuant to Section 2.3, without
interest thereon, and such Company Stockholder shall no longer be a Dissenting
Stockholder.  The Company shall give Parent and Sub (x) prompt notice of any
written demands for appraisal, withdrawals of demands for appraisal and any
other related instruments received by the Company after the date hereof and (y)
the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal.  The Company shall not voluntarily make any payment with
respect to any demands for appraisal and shall not, except with the prior
written consent of Parent, settle or offer to settle any demand.  Following the
Effective Time, the Surviving Corporation shall, and Parent shall cause the
Surviving Corporation to, comply with the DGCL to satisfy the obligations of the
Company with respect to the Dissenting Stockholders.

 

Notwithstanding anything in this Agreement to the contrary, all defined terms
used with respect to calculating the Merger Consideration and allocating it
among the Company Preferred Shareholders will be reduced proportionately to
reflect any shares held by Dissenting Stockholders.

 

2.7           Dividends.  No dividends or other distributions with respect to
shares of Parent Common Stock with a record date on or after the Effective Time
shall be paid to the holder of any unsurrendered Certificate with respect to the
Parent Common Stock represented thereby by reason of the conversion of shares of
Company Stock pursuant to Section 2.3 until such Certificate is surrendered in
accordance with this Agreement or an affidavit of lost Certificate delivered in
accordance with Section 2.4(c).  Subject to the effect of applicable laws,
following surrender of any such Certificate, there shall be paid, without
interest, to the Person in whose name the shares of Parent Common Stock
represented by such Certificate are registered at the time of such surrender,
the proportionate amount of dividends or other distributions with a record date
after the Effective Time theretofore paid with respect to shares of Parent
Common Stock.

 

2.8           Withholding Rights.

 

(a)           Parent shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to Article 2 and
Section 5.14 such amounts as it is required to deduct and withhold with respect
to the making of such payment under any provision of federal, state, local or
foreign laws relating to Taxes.  To the extent that amounts are so withheld by
Parent, such amounts shall be treated for all purposes of this Agreement as
having been paid to such Person in respect of which such deduction and
withholding was made by Parent, and Parent shall remit such withheld amounts to
the appropriate tax authorities.  Such withholding may be made from any transfer
of shares of Parent Common Stock otherwise required to be made pursuant to
Section 2.3.

 

(b)           Prior to the Closing, the Company shall provide to Parent, as part
of Section 3.11(b) of the Company Disclosure Letter, the Company’s estimate of
the aggregate federal, state, local, foreign or other employment tax
(i) required to be withheld by Parent or the Surviving Corporation from the COC
Incentive Payments (“Company COC Withholding”), and (ii) payable by Parent and
the Surviving Corporation to federal, state, local, or foreign taxing

 

15

--------------------------------------------------------------------------------


 

authorities with respect to any COC Incentive Payments, but without regard to
amounts withheld (“Company COC Tax”, and together with the Company COC
Withholding, the “COC Tax”).  Parent and the Surviving Corporation shall pay to
the federal, state, local, foreign or other taxing authority all COC Tax,
provided, that to the extent such payment includes Company COC Withholding with
respect to a COC Stock Payment, such withholding shall be made from any transfer
of shares of Parent Common Stock otherwise required to be made pursuant to
Section 5.14.  To the extent that the aggregate amount of Company COC Tax
actually paid by Parent and the Surviving Corporation (other than amounts
erroneously paid by Parent, the Company or the Surviving Corporation, and other
than amounts for which payment is not required upon the filing of prescribed
documentation or other information) exceeds the aggregate amount set forth on
Section 3.11(b) of the Company Disclosure Letter, such excess shall be treated
as a “Loss” for purposes of Section 9.2(a).

 

(c)           The parties agree that Merger Consideration delivered to the
Escrow Agent for deposit into the Escrow Fund shall not be subject to
withholding until subsequent distribution thereof, and that the portion of COC
Incentive Payments to be delivered to the Escrow Agent for deposit into the
Escrow Fund shall be subject to withholding on delivery thereof.

 

2.9           Additional Action.  The Surviving Corporation may, at any time
after the Effective Time, take any action, including executing and delivering
any document, in the name and on behalf of either or both of the Company and Sub
reasonably necessary in order to consummate the transactions contemplated by
this Agreement.

 

2.10         No Further Rights of Transfers.  At and after the Effective Time,
each Company Stockholder shall cease to have any rights as a stockholder of the
Company, except as provided herein or as otherwise required by applicable law. 
At the Effective Time, the stock ledger of the Company shall be closed, and no
transfer of shares of Company Stock shall thereafter be made.

 

2.11         Certificate of Incorporation of the Surviving Corporation.  The
Certificate of Incorporation of the Company, as in effect immediately before the
Effective Time but to the extent amended by the Certificate of Merger, shall be
the Certificate of Incorporation of the Surviving Corporation immediately after
the Effective Time.

 

2.12         By-laws of the Surviving Corporation.  The By-laws of Sub, as in
effect immediately before the Effective Time, shall be the By-laws of the
Surviving Corporation immediately after the Effective Time.

 

2.13         Directors and Officers of the Surviving Corporation.  The directors
of Sub immediately before the Effective Time shall be the directors of the
Surviving Corporation from and after the Effective Time, such directors to hold
office subject to the applicable provisions of the Certificate of Incorporation
and By-laws of the Surviving Corporation until their respective successors shall
be duly elected or appointed and qualified.  The officers of Sub immediately
before the Effective Time shall be the officers of the Surviving Corporation
from and after the Effective Time, such officers to hold office subject to the
applicable provisions of the Certificate of Incorporation and By-laws of the
Surviving Corporation until their respective successors shall be duly elected or
appointed and qualified.

 

16

--------------------------------------------------------------------------------


 

2.14         Working Capital Adjustment.

 

(a)           The “Adjustment Amount” means the number obtained, whether
positive or negative, by starting with (a) the Closing Date Working Capital, as
determined pursuant to this Section 2.14, and subtracting (b) the Working
Capital Target Amount.

 

(b)           For purposes of calculating the Adjustment Amount, within thirty
(30) days after the Closing Date, Parent shall prepare and deliver to the
Representative a statement (the “Statement of Adjustment Amount”) setting forth
a calculation of the Closing Date Working Capital determined by applying the
accounting principles, policies and practices set forth on Schedule 2.14.

 

(c)           The Closing Date Working Capital shall become final and binding
upon the parties on the thirtieth (30th) day following delivery thereof, unless
the Representative gives written notice to Parent of the Company Stockholders’
disagreement with the Closing Date Working Capital prior to such date, at which
time the Closing Date Working Capital shall only be final and binding upon the
parties on final resolution of such disagreement.  Any notice of disagreement
given by the Representative shall specify in reasonable detail the nature of any
disagreement so asserted.

 

(d)           If the Adjustment Amount, calculated based on the Closing Date
Working Capital as finally agreed to by the Representative and Parent or as
determined pursuant to Section 2.14(f), is negative, then the Escrow Fund shall
be reduced in aggregate by the amount that the Working Capital Target Amount
exceeds the Closing Date Working Capital, with (1) shares of Parent Common
Stock, valued at the Market Price, reduced from the Stock Escrow Fund in
proportion to the Total Merger Consideration, (2) cash reduced from the Cash
Escrow Fund in proportion to the Total Merger Consideration, and (3) such cash
and Parent Common Stock shall be returned to Parent.  All reductions of the
Stock Escrow Fund and the Cash Escrow Fund pursuant to this
Section 2.14(d) shall be made on a proportionate basis as to the Company
Preferred Stockholders’ and COC Recipients’ interests therein.

 

(e)           If the Adjustment Amount, calculated based on the Closing Date
Working Capital as finally agreed to by the Representative and Parent or as
determined pursuant to Section 2.14(f), is positive, then Parent shall deliver
shares of Parent Common Stock, valued at the Market Price, and cash to the
Company Preferred Stockholders and the COC Recipients, with an aggregate value
equal to the amount by which the Closing Date Working Capital exceeds the
Working Capital Target Amount.  In connection with a distribution pursuant to
this Section 2.14(e), a Company Preferred Stockholder or COC Recipient shall
receive the same type of consideration (either Parent Common Stock or cash) as
such Company Preferred Stockholder or COC Recipient was entitled to at the
Effective Time as set forth in Sections 2.3 or 5.14, as applicable, and such
distribution of Parent Common Stock or cash to Company Preferred Stockholders
and COC Recipients shall be, in each case, in proportion to their interest in
the Total Merger Consideration at the Effective Time; provided, however, that
any Parent Common Stock or cash delivered by Parent pursuant to this
Section 2.14(e) shall be delivered ninety percent (90%) to the Company Preferred
Stockholders and COC Recipients, as described above, and ten percent (10%) to
the Escrow Agent to hold in the Escrow Fund pursuant to Section 2.5.

 

17

--------------------------------------------------------------------------------


 

(f)            If the Representative and Parent are not able to resolve any
dispute relating to the Statement of Adjustment Amount within sixty (60) days
after Representative’s receipt of the Statement of Adjustment Amount, any
remaining disputes shall be resolved by PricewaterhouseCoopers LLP (the
“Accounting Firm”), who shall, acting as experts and not as arbitrators,
determine in accordance with this Agreement, and only with respect to the
remaining differences so submitted, whether and to what extent, if any, Parent’s
determination of the Closing Date Working Capital requires adjustment.  The
Accounting Firm shall be instructed to resolve such disputes within thirty (30)
days after its appointment.  The resolution of disputes by the Accounting Firm
shall be set forth in writing and shall be conclusive and binding upon all
parties and the Statement of Adjustment Amount, as modified by such resolution,
shall become final and binding upon the date of such resolution.  The Escrow
Agent (solely to the extent of the Escrow Fund) and Parent shall each bear fifty
percent (50%) of the fees and costs of the Accounting Firm.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Parent and Sub that, except as set
forth in the corresponding sections, if applicable, of the disclosure letter
delivered by the Company to Parent and Sub upon or prior to entering into this
Agreement (the “Company Disclosure Letter”), the statements contained in this
Article 3 are true and complete as of the date hereof and will be true and
complete as of the Closing Date:

 

3.1           Due Organization, Good Standing and Corporate Power.  Set forth in
Section 3.1 of the Company Disclosure Letter is an accurate and complete list of
the Subsidiaries of the Company.  Each of the Company and its Subsidiaries has
been duly organized and is validly existing as a corporation and in good
standing under the laws of the jurisdiction of its incorporation and each such
Person has all requisite corporate or other applicable power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it, or the nature of the business
conducted by it makes such qualification necessary, except in such jurisdictions
where the failure to be so qualified or licensed and in good standing has not
had, does not have, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the Company.  The Company has,
prior to the date of this Agreement, made available to Parent complete and
correct copies of the Company Charter and By-laws and the comparable governing
documents of each of its Subsidiaries, in each case as amended and in full force
and effect.  None of the Company and its Subsidiaries is in violation of its
Certificate of Incorporation or other organizational or governing documents.

 

3.2           Authorization and Validity of this Agreement.  The Company has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents, to perform its obligations hereunder and thereunder and
(subject to the approval of the Company Stockholders) to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Company of each of the Transaction Documents, and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly

 

18

--------------------------------------------------------------------------------


 

authorized and approved by its Board of Directors, and except for the approval
of the Company Stockholders, no other corporate action on the part of the
Company is necessary to authorize the Company’s performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by the Company and
constitutes, and upon the execution and delivery by the Company of the Escrow
Agreement, the Escrow Agreement shall constitute, legal, valid and binding
obligations of the Company enforceable against it in accordance with their
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

3.3           Capitalization.

 

(a)           The authorized capital stock of the Company immediately prior to
the Effective Time consists of: (i) 100,000,000 shares of Company Common Stock,
of which 5,669,781 shares have been issued and are outstanding; and
(ii) 20,678,113 shares of Company Preferred Stock, (A) 506,130 shares of which
have been designated as Series A Stock, all of which have been issued and are
outstanding; (B) 4,698,803 shares of which have been designated as Series B
Stock, of which 4,678,179 shares have been issued and are outstanding;
(C) 4,432,176 shares of which have been designated as Series C Stock, of which
4,419,135 shares have been issued and are outstanding; (D) 3,250,003 shares of
which have been designated as Series D Stock, all of which have been issued and
are outstanding; (E) 4,411,768 shares of which have been designated as Series E
Stock, all of which have been issued and are outstanding; and (F) 3,412,898
shares of which have been designated as Series F Stock, 3,412,898 of which have
been issued and are outstanding.  There are (w) 190,000 shares of Company Common
Stock held as treasury shares, (x) 5,276,287 shares of Company Common Stock
reserved for issuance pursuant to the Company Option Plans, (y) 2,486,680 shares
of Company Common Stock subject to issuance upon exercise of outstanding Company
Options (as a result of the acceleration of Company Options pursuant to the
terms of the 1999 Equity Incentive Plan resulting from the Merger), and (z)
65,904 shares of Company Common Stock and 33,669 shares of Company Preferred
Stock subject to issuance upon exercise of outstanding Company Warrants. 
Section 3.3(a) of the Company Disclosure Letter identifies all of the record
owners of the issued and outstanding shares of each class of capital stock of
the Company.  All issued and outstanding shares of capital stock of the Company
and each of its Subsidiaries have been duly authorized and validly issued and
are fully paid and non-assessable, were not issued in violation of any
preemptive rights, and were issued in compliance with all applicable federal and
state securities Laws, including those concerning the issuance of securities. 
There are no outstanding or authorized Company Options or other commitments or
claims of any character, contingent or otherwise, pursuant to which the Company
or any of its Subsidiaries is or may become obligated to issue shares of its
capital stock or any securities convertible into, exchangeable for, or
evidencing the right to subscribe for, any shares of the capital stock of the
Company or any of its Subsidiaries.  There are no outstanding contractual
obligations of the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any Company Stock or any shares of capital stock of any
Subsidiary of the Company.  Neither the Company nor any of its Subsidiaries has
authorized or outstanding bonds, debentures, notes or other indebtedness which
entitle the holders to vote (or are convertible or exercisable for or
exchangeable into securities which entitle the holders to vote) with the

 

19

--------------------------------------------------------------------------------


 

stockholders of such Person on any matter.  Neither the Company nor any of its
Subsidiaries owns, directly or indirectly, any capital stock or other equity,
ownership or proprietary interest in any Person (other than any Subsidiary of
the Company).  All of the outstanding shares of capital stock of each of the
Subsidiaries of the Company are owned, of record and beneficially, by the
Company or one or more of its Subsidiaries free and clear of any liens, security
interest, charge or encumbrance of any kind or nature, other than the right of
first refusal set forth in the Company By-laws (each, a “Lien”).  Except as
provided in the DGCL or the Company Charter, there are no restrictions of any
kind that prevent or restrict the payment of dividends by the Company or any of
its Subsidiaries.

 

(b)           The stock register of the Company accurately records the name of
each Person owning Company Stock, the certificate number of each certificate
evidencing such Company Stock, the number of shares evidenced by each such
certificate and the date of issuance thereof.

 

(c)           The number of shares of Company Stock set forth opposite the name
of each Company Stockholder in Section 3.3(a) of the Company Disclosure Letter
are owned beneficially by each such Company Stockholder free and clear of all
Liens imposed by or through the Company.

 

(d)           To the Knowledge of the Company, there are no voting agreements
with respect to any of the Company Stock or any of the shares of capital stock
of any of the Subsidiaries of the Company.

 

3.4           Consents and Approvals; No Violations.  The filing of the
Certificate of Merger as required by the DGCL and the requirements of federal
and state securities laws, and assuming approval of this Agreement by the
Company Stockholders, the Company’s execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby do not and shall not (w) violate or conflict with any provision of the
Company Charter or its By-Laws or the comparable governing documents of any of
its Subsidiaries, (x) violate or conflict with any statute, ordinance, rule,
regulation, order or decree of any court or of any Governmental Entity
applicable to the Company or any of its Subsidiaries or by which any of their
respective properties or assets is bound, (y) require any filing with, or
Permit, consent or approval of, or the giving of any notice to, any Governmental
Entity or (z) result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default under or result
in the creation of any Lien upon any of the properties or assets of the Company
or any of its Subsidiaries under, any Material Contract, other than, in the case
of (x), (y) and (z), any such violation, conflict, or other result that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company or on the Surviving Corporation.

 

3.5           Company Financial Statements.

 

(a)           The Company has delivered to Parent the audited consolidated
balance sheet of the Company and its Subsidiaries as of December 31, 2004, and
the related audited consolidated statements of operations, stockholders’ equity
and cash flows for the twelve (12) months then ended (the “FY04 Audited
Financial Statements”).  The FY04 Audited Financial

 

20

--------------------------------------------------------------------------------


 

Statements have been prepared in accordance with GAAP.  The FY04 Audited
Financial Statements are based upon the information contained in the books and
records of the Company and its Subsidiaries and fairly present the financial
condition of the Company and its Subsidiaries at the date thereof and the
results of the operations and cash flows of the Company and its Subsidiaries and
the changes in their financial condition for the period indicated.

 

(b)           The Company has delivered to Parent the unaudited consolidated
balance sheet of the Company and its Subsidiaries as of September 30, 2005 (such
balance sheet, the “Most Recent Balance Sheet” and such date, the “Balance Sheet
Date”) and the related unaudited consolidated statements of income for the nine
(9) months then ended (collectively, the “Stub Unaudited Financial
Statements”).  The Stub Unaudited Financial Statements have been prepared in
accordance with GAAP, subject to customary year-end adjustments and except for
the absence of footnote disclosures.  The Stub Unaudited Financial Statements
are based upon the information contained in the books and records of the Company
and its Subsidiaries and fairly present the financial condition of the Company
and its Subsidiaries at the date thereof and the results of the operations and
cash flows of the Company and its Subsidiaries and the changes in their
financial condition for the periods indicated.

 

(c)           Neither the Company nor any of its Subsidiaries has outstanding
any claims, liabilities or Indebtedness, contingent or otherwise, of any kind
whatsoever (whether accrued, absolute, contingent or otherwise, and whether or
not reflected or required to be reflected in the Company’s Financial
Statements), except for (i) liabilities reflected or reserved against in the
Most Recent Balance Sheet and (ii) liabilities which have arisen after the date
thereof in the ordinary course of business.  No material claims, liabilities or
Indebtedness, contingent or otherwise, of any kind whatsoever (whether accrued,
absolute, contingent or otherwise, and whether or not reflected or required to
be reflected in the Company’s Financial Statements) of any of the Company or any
of its Subsidiaries has arisen after the date of the Most Recent Balance Sheet,
other than in the ordinary course of business.

 

3.6           Absence of Certain Changes or Events.  Since December 31, 2004,
the Company and its Subsidiaries have conducted their businesses only in the
ordinary course and, since such date, there has not been any Material Adverse
Effect on the Company.  Without limiting the generality of the foregoing since
December 31, 2004:

 

(a)           the Company has not sold, leased, transferred, or assigned any of
its assets, tangible or intangible, involving more than $100,000 in the
aggregate, other than for a fair consideration in the ordinary course of
business;

 

(b)           the Company has not entered into any agreement, contract, lease,
or license (or series of related agreements, contracts, leases, and licenses)
involving more than $100,000 of expenditures and outside the ordinary course of
business;

 

(c)           other than an agreement, contract, lease or license that has
expired pursuant to its terms, no party (including the Company) has accelerated,
terminated, modified, or canceled any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) involving more
than $100,000 of expenditures to which the Company is a party or by which it is
bound;

 

21

--------------------------------------------------------------------------------


 

(d)           the Company has not imposed upon any of its assets, tangible or
intangible, any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (A) mechanic’s, materialmen’s, and similar liens, (B) liens
for Taxes not yet due and payable, (C) purchase money liens and liens securing
rental payments under capital lease arrangements, and (D) other liens arising in
the ordinary course of business and not incurred in connection with the
borrowing of money, in each case that has no Material Adverse Effect on the
Company;

 

(e)           the Company has not made any capital expenditure (or series of
related capital expenditures) either involving more than $100,000 in the
aggregate or outside the ordinary course of business;

 

(f)            the Company has not made any capital investment in, any loan to,
or any acquisition of the securities or assets of, any other person (or series
of related capital investments, loans, and acquisitions) either involving more
than $20,000 in the aggregate or outside the ordinary course of business;

 

(g)           the Company has not issued any note, bond, or other debt security
or created, incurred, assumed, or guaranteed any indebtedness for borrowed money
or capitalized lease obligation either involving more than $20,000 singly or
$100,000 in the aggregate;

 

(h)           the Company has not materially changed any of its payment policies
with its landlords, vendors, suppliers or other creditors;

 

(i)            the Company has not delayed or postponed the payment of accounts
payable and other liabilities outside the ordinary course of business;

 

(j)            the Company has not canceled, compromised, waived, or released
any right or claim (or series of related rights and claims) either involving
more than $20,000 in the aggregate or outside the ordinary course of business;

 

(k)           the Company has not had any adverse change in its relationships
with its material customers or suppliers, except for changes that, individually
or in the aggregate, have no Material Adverse Effect on the Company;

 

(l)            the Company has not abandoned any Company Intellectual Property
or granted any right, title or interest in any Company Intellectual Property, or
entered into any agreement not to sue, with respect to any Company Intellectual
Property other than licenses to customers, resellers and service partners in the
ordinary course of its business;

 

(m)          there has been no change made or authorized in the Company Charter
or the Company By-laws;

 

(n)           the Company has not issued, sold, or otherwise disposed of any of
its capital stock (other than the issuance of stock from the exercise of stock
options), or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

 

22

--------------------------------------------------------------------------------


 

(o)           the Company has not declared, set aside, or paid any dividend or
made any distribution with respect to its capital stock (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any of its capital stock;

 

(p)           the Company has not experienced any material damage, destruction,
or loss (whether or not covered by insurance) to its property;

 

(q)           the Company has not made any loan to, or entered into any other
transaction with, any of its directors or officers or, outside of the ordinary
course of business, any of its employees;

 

(r)            the Company has not entered into any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;

 

(s)           the Company has not granted any increase in the base compensation
of any of its directors or officers or employees, outside the ordinary course of
business;

 

(t)            the Company has not adopted, amended, modified, or terminated any
bonus, profit-sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its directors, officers, and employees (or
taken any such action with respect to any other Employee Benefit Plan);

 

(u)           the Company has not made any other change in employment terms for
any of its directors or officers or employees, outside of the ordinary course of
business;

 

(v)           the Company has not made or pledged to make any charitable or
other capital contribution to any entity in excess of $5,000 in the aggregate;

 

(w)          the Company has not made any material change in its accounting
methods, principles or practices, except as required by GAAP;

 

(x)            the Company has not made any Tax (as defined in Section 3.12
hereof) election, other than in accordance with past practice, or settlement or
compromise of any material Tax liability;

 

(y)           there has not been any other occurrence, event, incident, action
or, where an action is required by applicable Law or contract, failure to act,
or any transaction outside the ordinary course of business involving the
Company, that has resulted in, or could reasonably be expected to give rise to,
a Material Adverse Effect on the Company; and

 

(z)            the Company has not legally contracted itself to be bound by any
of the foregoing.

 

3.7           Title to Properties; Encumbrances.  The Company and each of its
Subsidiaries has good and marketable title to, or, in the case of leased
properties and assets, valid leasehold interests in, (a) all of its material
tangible properties and assets (real and personal), including all the properties
and assets reflected in the Most Recent Balance Sheet, and (b) all the tangible

 

23

--------------------------------------------------------------------------------


 

properties and assets used by them or purchased by the Company and any of its
Subsidiaries since the Balance Sheet Date, except for any of such properties and
assets which have since been sold or otherwise disposed of in the ordinary
course of business, in each case subject to no Liens other than Liens reflected
or reserved against in the Most Recent Balance Sheet and Permitted Liens.  None
of the Company or any of its Subsidiaries own any fee interest in real property.

 

3.8           Compliance with Laws.

 

(a)           Except where the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Company, the Company and its Subsidiaries (i) are in compliance with all
applicable Laws and (ii) have not received notification of any asserted present
or past failure to so comply.

 

(b)           The Company and its Subsidiaries hold all federal, state, local
and foreign permits, approvals, licenses, authorizations, certificates, rights,
exemptions and orders from Governmental Entities (each a “Permit”, and
collectively, the “Permits”) that are necessary for the operation of the
business of the Company and/or its Subsidiaries as now conducted, except to the
extent that any failure to hold a Permit would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the
Company.  There has not occurred any suspension, cancellation or default of or
under any such Permit, and, to the Company’s Knowledge, no such suspension,
cancellation or default is pending or threatened, except to the extent that any
suspension, cancellation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.

 

3.9           Litigation.

 

(a)           There is no action, suit, proceeding at law or in equity, or any
arbitration or administrative or other proceeding by or before (or to the
Company’s Knowledge any inquiry or investigation by) any Governmental Entity,
pending, or, to the Company’s Knowledge, threatened, against the Company or any
of its Subsidiaries or any of their officers, directors or shareholders in their
capacity as such.

 

(b)           There are no suits, actions, claims, proceedings or investigations
pending or, to the Company’s Knowledge, threatened, seeking to prevent,
materially delay or challenge the transactions contemplated by this Agreement. 
Neither the Company nor any of its Subsidiaries is subject to any judgment,
order or decree entered in any lawsuit or proceeding, including any judgment,
order or decree that may prevent or materially delay the consummation of the
transactions contemplated by this Agreement.  To the Company’s Knowledge, there
are no facts, events or occurrences reasonably likely to result in such a claim.

 

3.10         Employee Benefit Plans.

 

(a)           List of Plans.  Set forth in Section 3.10(a) of the Company
Disclosure Letter is an accurate and complete list of all domestic and foreign
(i) “employee benefit plans,” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”), whether qualified or non-qualified, and
whether funded or unfunded; (ii) bonus, stock option, stock purchase, stock

 

24

--------------------------------------------------------------------------------


 

appreciation right, restricted stock, incentive, fringe benefit, “voluntary
employees’ beneficiary associations” (“VEBAs”) under Section 501(c)(9) of the
Code, profit-sharing, pension, or retirement, deferred compensation, medical,
life insurance, disability, accident, salary continuation, severance, accrued
leave, vacation, sick pay, sick leave, supplemental retirement and unemployment
benefit plans, programs, arrangements, commitments and/or practices (whether or
not insured); and (iii) employment, consulting, termination, and severance
contracts or agreements; for active, retired or former employees or directors,
whether or not any such plans, programs, arrangements, commitments, contracts,
agreements and/or practices (referred to in (i), (ii) or (iii) above) are in
writing or are otherwise exempt from the provisions of ERISA; that are
maintained or contributed to (or with respect to which an obligation to
contribute has been undertaken) by the Company or any of its Subsidiaries
(including, for this purpose and for the purpose of all of the representations
in this Section 3.10, any predecessors to the Company or to any of its
Subsidiaries and all employers (whether or not incorporated) that would be
treated together with the Company, any of its Subsidiaries and/or any Company
Stockholder as a single employer within the meaning of Section 414 of the Code
or with respect to which the Company or any of its Subsidiaries has any
liability (“Employee Benefit Plans”).

 

(b)           Status of Plans.  Each Employee Benefit Plan (including any
related trust or insurance contract) complies in all material respects in form
with the requirements of all applicable laws, including, without limitation,
ERISA, the Code, and foreign tax, labor, securities, data privacy, currency
exchange control and other laws, and has at all times been maintained and
operated in all material respects in substantial compliance with its terms and
the requirements of all applicable laws, including, without limitation, ERISA
and the Code.  All required reports and descriptions (including, without
limitation, annual reports on IRS Form 5500-series 990, summary annual reports,
PBGC 1s, and summary plan descriptions) have been timely filed and distributed
appropriately with respect to each such Employee Benefit Plan.  Neither the
Company nor any of its Subsidiaries has any commitment, intention or
understanding to create, modify or terminate any Employee Benefit Plan, except
to comply with applicable law or the terms of any applicable collective
bargaining agreement.  To the Company’s Knowledge, no condition or circumstance
exists that would prevent the amendment or termination of any Employee Benefit
Plan subject to existing rights of participants therein.  To the Company’s
Knowledge, no event has occurred and no condition or circumstance has existed
that could result in a material increase in the benefits under or the expense of
maintaining any Employee Benefit Plan from the level of benefits or expense
incurred for the most recent fiscal year ended thereof.

 

(c)           Liabilities.

 

(i)            No Employee Benefit Plan is or was subject to Title IV of ERISA
or Section 412 of the Code, and no Employee Benefit Plan is or was a
Multiemployer Plan.

 

(ii)           Neither the Company nor any of its Subsidiaries maintains any
Employee Benefit Plan which is (a) a “group health plan” (as such term is
defined in Section 5000(b)(1) of the Code or Section 607(1) of ERISA) that has
not been administered and operated in all material respects in substantial
compliance with the applicable requirements of Part 6 of Subtitle B of Title I
of ERISA and Section 4980B of the Code or (b) a “group health plan” (as defined
in 45 Code of Federal Regulations Section 160.103) that has not been

 

25

--------------------------------------------------------------------------------


 

administered and operated in all material respects in substantial compliance
with the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder, and, to
the Company’s Knowledge, neither the Company nor any of its Subsidiaries is
subject to any liability, including, without limitation, additional
contributions, fines, taxes, penalties or loss of tax deduction as a result of
such administration and operation.  No Employee Benefit Plan which is such a
group health plan is a “multiple employer welfare arrangement,” within the
meaning of Section 3(40) of ERISA.  Each Employee Benefit Plan that is intended
to meet the requirements of Section 125 of the Code meets such requirements in
all material respects.  To the Company’s Knowledge, neither the Company nor any
of its Subsidiaries maintains any Employee Benefit Plan which is an “employee
welfare benefit plan” (as such term is defined in Section 3(1) of ERISA) that
has provided any “disqualified benefit” (as such term is defined in
Section 4976(b) of the Code) with respect to which an excise tax could be
imposed.

 

(iii)          Except to the extent required under Part 6 of Subtitle B of Title
I of ERISA and Section 4980B of the Code (or similar provisions of applicable
state law), neither the Company nor any of its Subsidiaries maintains any
Employee Benefit Plan (whether qualified or non-qualified under
Section 401(a) of the Code) providing for post-employment or retiree health,
life insurance and/or other welfare benefits and having unfunded liabilities,
and neither the Company nor any of its Subsidiaries have any obligation to
provide any such benefits to any retired or former employees or active employees
following such employees’ retirement or termination of service.

 

(iv)          Neither the Company nor any of its Subsidiaries has incurred any
liability for any tax or excise tax arising under Title 26, Subtitle D, Chapter
43 of the Code, and to the Company’s Knowledge no event has occurred and no
condition or circumstance has existed that could reasonably be expected to give
rise to any such liability.

 

(v)           To the Company’s Knowledge, there are no actions, suits, claims or
disputes pending, or threatened, anticipated or expected to be asserted against
or with respect to any Employee Benefit Plan or the assets of any such plan
(other than routine claims for benefits and appeals of denied routine claims). 
To the Company’s Knowledge, no fact or event exists that could reasonably be
expected to give rise to any such action, claim or proceeding.  Neither the
Company nor any of its Subsidiaries is subject to any penalty or tax with
respect to any Employee Benefit Plan under Section 502(i) of ERISA or Sections
4975 through 4980 of the Code and no action has occurred that could reasonably
be expected to give rise to such a penalty or tax.  To the Company’s Knowledge,
no civil or criminal action brought pursuant to the provisions of Title I,
Subtitle B, Part 5 of ERISA is pending, threatened, anticipated, or expected to
be asserted against the Company or any of its Subsidiaries or any fiduciary of
any Employee Benefit Plan, in any case with respect to any Employee Benefit
Plan.  To the Company’s Knowledge, no Employee Benefit Plan or any fiduciary
thereof (in such capacity) has been the direct or indirect subject of an audit,
investigation or examination by any governmental or quasi-governmental agency.

 

(d)           Contributions.  Full payment has been timely made of all amounts
which the Company or any of its Subsidiaries is required, under applicable law
or under any Employee Benefit Plan or any agreement relating to any Employee
Benefit Plan to which the Company or

 

26

--------------------------------------------------------------------------------


 

any of its Subsidiaries is a party, to have paid as contributions or premiums
thereto as of the last day of the most recent fiscal year of such Employee
Benefit Plan ended prior to the date hereof and such contributions or premiums
have been timely deposited into the appropriate trusts or accounts.

 

(e)           Insurance Company Investments.  No Employee Benefit Plan holds as
an asset any interest in any annuity contract, guaranteed investment contract or
any other investment or insurance contract, policy or instrument issued by an
insurance company that, to the Knowledge of the Company, is or may be the
subject of bankruptcy, conservatorship, insolvency, liquidation, rehabilitation
or similar proceedings.

 

(f)            Tax Qualification.  Each Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code has received a current favorable
determination letter or opinion letter from the IRS.  Each trust established in
connection with any Employee Benefit Plan which is intended to be exempt from
Federal income taxation under Section 501(a) of the Code has received a current
favorable determination letter or opinion letter from the IRS.  Since the date
of each most recent determination referred to in this paragraph (f), to the
Company’s Knowledge no event has occurred and no condition or circumstance has
existed that resulted or is likely to result in the revocation of any such
determination or that could adversely affect the qualified status of any such
Employee Benefit Plan or the exempt status of any such trust or VEBA.  All
tax-qualified Employee Benefit Plans have been amended to comply with the
Economic Growth and Tax Relief Reconciliation Act of 2001.

 

(g)           Triggering Events.  Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will result in any
payment (whether of severance pay or otherwise), “parachute payment” (as such
term is defined in Section 280G of the Code), acceleration, vesting or increase
in benefits to any employee or former employee or director of the Company or any
of its Subsidiaries.  No Employee Benefit Plan provides for the payment of
severance, termination, change in control or similar-type payments or benefits. 
The execution of this Agreement and the consummation of the transactions
contemplated hereby will not limit Parent’s ability to amend or terminate any of
the Employee Benefit Plans after the Effective Time.

 

(h)           Classification.  The Company and its Subsidiaries have classified
all individuals who perform services for them correctly in all material respects
under each Employee Benefit Plan, ERISA, the Code and other applicable Law as
common law employees, independent contractors or leased employees.

 

(i)            Documents.  The Company has delivered or caused to be delivered
to Parent true and complete copies of all material documents in connection with
each Employee Benefit Plan, including, without limitation (where applicable):
(i) all plan documents as in effect on the date hereof, together with all
amendments thereto, including, in the case of any Employee Benefit Plan not set
forth in writing, a written description thereof; (ii) all current summary plan
descriptions, summaries of material modifications, and material communications;
(iii) all current trust agreements, declarations of trust and other documents
establishing other funding arrangements (and all amendments thereto and the
latest financial statements thereof); (iv) the most recent IRS determination or
opinion letter, obtained with

 

27

--------------------------------------------------------------------------------


 

respect to each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code or exempt under Section 501(a) or 501(c)(9) of the
Code; (v) the annual report on IRS Form 5500-series or 990 for the most recent
year; (vi) the most recently prepared financial statements; (vii) all minutes
with respect to the meetings of each Employee Benefit Plans’ administrative
committee and/or plan administrator; and (vii) all contracts and agreements
relating to each Employee Benefit Plan, including, without limitation, service
provider agreements, insurance contracts, annuity contracts, investment
management agreements, subscription agreements, participation agreements,
recordkeeping agreements and collective bargaining agreements.

 

3.11         Employment Relations and Agreements.

 

(a)           (i) Each of the Company and its Subsidiaries is in compliance in
all material respects with all federal, foreign, state or other applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and has not and is not engaged in any unfair
labor practice as determined by the National Labor Relations Board (“NLRB”),
(ii) to the Company’s Knowledge, no unfair labor practice charge or complaint
against the Company or any of its Subsidiaries is pending before the NLRB or an
equivalent tribunal under applicable state or foreign law, (iii) there is no
labor strike, slowdown, stoppage or material dispute pending or, to the
Company’s Knowledge, threatened against or involving the Company or any of its
Subsidiaries, (iv) no representation question exists respecting the employees of
the Company or any of its Subsidiaries, (v) no collective bargaining agreement
is currently being negotiated by the Company or any of its Subsidiaries and
neither the Company nor any of its Subsidiaries is or has been a party to a
collective bargaining agreement, (vi) neither the Company nor any of its
Subsidiaries is experiencing or has experienced any material labor difficulty
during the last three years, (vii) no grievance or arbitration proceeding
arising out of or under a collective bargaining agreement is pending and no
claim thereunder exists or, to the Company’s Knowledge, is threatened with
respect to the Company’s or its Subsidiaries’ operations, (viii) neither the
Company nor any of its Subsidiaries has any Equal Employment Opportunity
Commission charges or other claims of employment discrimination pending or, to
the Company’s Knowledge, currently threatened against the Company or any such
Subsidiary, (ix) to the Company’s Knowledge, no wage and hour department
investigation has been made of the Company or any of its Subsidiaries, (x)
neither the Company nor any of its Subsidiaries had any occupational health and
safety claims against the Company or any such Subsidiary, (xi) the Company and
each of its Subsidiaries is in compliance in all material respects with the
terms and provisions of the Immigration Reform and Control Act of 1986, as
amended, and all related regulations promulgated thereunder (the “Immigration
Laws”), (xii) there has been no “mass layoff” or “plant closing” by the Company
as defined in the Federal Workers Adjustment Retraining and Notification Act
(“WARN”) or state law equivalent, or any other mass layoff or plant closing that
would trigger notice pursuant to WARN or state law equivalent, within ninety
(90) days prior to the Closing Date, and (xiii) to the Company’s Knowledge, no
executive, key employee, or significant group of employees plans to terminate
employment with any of the Company or any of its Subsidiaries during the next
twelve (12) months other than the Terminated Company Employees.  To the
Company’s Knowledge, the Company and its Subsidiaries have never been the
subject of any inspection or investigation relating to its compliance with or
violation of the Immigration Laws, nor have they been warned, fined or otherwise
penalized by reason of any such failure to comply with

 

28

--------------------------------------------------------------------------------


 

the Immigration Laws, nor is any such proceeding pending or to the Company’s
Knowledge, threatened.

 

(b)           Section 3.11(b) of the Company Disclosure Letter sets forth the
full amount due to each individual under the Company’s Change of Control
Incentive Plan (the “COC Incentive Payments”).

 

3.12         Taxes.

 

(a)           Tax Returns.  The Company and each of its Subsidiaries has timely
filed or caused to be timely filed or shall timely file or cause to be timely
filed with the appropriate taxing authorities all returns, statements, forms and
reports (including elections, declarations, disclosures, schedules, estimates
and information returns) for Taxes (as hereinafter defined) (the “Returns”) that
are required to be filed by, or with respect to, the Company and its
Subsidiaries on or prior to the Closing Date.  The Returns, in all material
respects have accurately reflected and shall reflect accurately all liability
for Taxes of the Company and each of its Subsidiaries for the periods covered
thereby.  “Taxes” shall mean all taxes, and all governmental assessments,
charges, duties, fees, levies or other charges, including all United States
federal, state, local, foreign and other income, franchise, profits, gross
receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, property, excise, severance, windfall profits, stamp,
license, payroll, social security, withholding and other taxes, assessments,
charges, duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest, and shall include any liability for
such amounts as a result either of being a member of a combined, consolidated,
unitary or affiliated group, or of a contractual obligation to indemnify any
Person or other entity.

 

(b)           Payment of Taxes.  All Taxes due and owing by or with respect to
the income, assets or operations of the Company and its Subsidiaries for all
taxable years or other taxable periods that end on or prior to the Closing Date
and, with respect to any taxable year or other taxable period beginning on or
prior to and ending after the Closing Date, the portion of such taxable year or
period ending on and including the Closing Date (“Pre-Closing Period”), have
been timely paid or shall be timely paid in full on or prior to the Closing Date
or with respect to taxable periods ending on or prior to September 30, 2005 have
been accrued and adequately disclosed and fully provided for on the Financial
Statements of the Company and its Subsidiaries in accordance with GAAP.

 

(c)           Other Tax Matters.

 

(i)            Neither the Company nor any of its Subsidiaries has been the
subject of any audit or other examination of Taxes by the tax authorities of any
nation, state or locality, and to the Company’s Knowledge, no such audit or
other examination is contemplated or pending, nor has the Company or any of its
Subsidiaries received any notices from any taxing authority relating to any
issue which could reasonably be expected to materially affect the Tax liability
of the Company or any of its Subsidiaries.

 

29

--------------------------------------------------------------------------------


 

(ii)           Neither the Company nor any of its Subsidiaries has been included
in any “consolidated,” “unitary” or “combined” Return (other than Returns which
include only the Company and any Subsidiaries of the Company) provided for under
the laws of any jurisdiction or any state or locality with respect to Taxes, for
any taxable period for which the statute of limitations has not expired.

 

(iii)          All Taxes which the Company or any of its Subsidiaries is (or
was) required by law to withhold or collect in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third-party have been duly withheld or collected, and have been timely paid over
to the proper authorities to the extent due and payable.

 

(iv)          There are no tax sharing, allocation, indemnification or similar
agreements or arrangements in effect as between the Company, any Subsidiary, or
any predecessor or Affiliate of any of them and any other Person under which
Parent, Sub, the Company or any of its Subsidiaries could be liable for any
Taxes or other claims of any Person.

 

(v)           No Indebtedness of the Company or any of its Subsidiaries consists
of “corporate acquisition indebtedness” within the meaning of Section 279 of the
Code or bears interest that is otherwise nondeductible pursuant to Section 163
of the Code.

 

(vi)          Neither the Company nor any of its Subsidiaries has applied for,
been granted, or agreed to any accounting method change for which it shall be
required to take into account any adjustment under Section 481 of the Code or
any similar provision of the Code or the corresponding tax laws of any nation,
state or locality and the Company and its Subsidiaries have no Knowledge that
the IRS or any other taxing authority has proposed or purported to require any
such adjustment or change in accounting method, and the Company has no Knowledge
that any such adjustment under Section 481 of the Code or the corresponding tax
laws of any nation, state or locality will be required of the Company or its
Subsidiaries upon the completion of, or by reason of, the transactions
contemplated by this Agreement.

 

(vii)         Neither the Company nor any of its Subsidiaries, as of the Closing
Date, (w) has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of Taxes of the Company or any of its Subsidiaries, (x) is
presently contesting the Tax liability of the Company or any of its Subsidiaries
before any Governmental Entity, (y) has granted any power-of-attorney related to
Tax matters to any Person, or (z) has applied for and/or received a ruling or
determination from a taxing authority regarding a past or prospective
transaction of the Company or any of its Subsidiaries.

 

(viii)        Neither the Company nor any of its Subsidiaries has been a “United
States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code at any time during the five-year period ending on
the date hereof.

 

(ix)           There are no material security interests on any of the assets of
the Company or any of its Subsidiaries that arose in connection with any failure
(or alleged failure) to pay any Taxes.

 

30

--------------------------------------------------------------------------------


 

(x)            Neither the Company nor any of its Subsidiaries is a party to any
agreement that would require the Company or any of its Subsidiaries, or any of
their respective Affiliates, to make any payment that would constitute an
“excess parachute payment” for purposes of Sections 280G and 4999 of the Code or
that would not be deductible pursuant to Section 162(m) of the Code.

 

(xi)           No claim has ever been received from any taxing authority in a
jurisdiction where the Company or any of its Subsidiaries does not file Returns
that the Company or any of its Subsidiaries is, or may be, subject to taxation
by that jurisdiction.

 

(xii)          There are no deferred intercompany transactions between the
Company and any of its Subsidiaries or between its Subsidiaries and there is no
excess loss account (within the meaning of Treasury Regulations
Section 1.1502-19 with respect to the stock of the Company or any of its
Subsidiaries), and (ii) there are no other transactions or facts existing with
respect to the Company and/or its Subsidiaries which by reason of the
consummation of the transaction contemplated by this Agreement will result in
the Company and/or its Subsidiaries recognizing income.

 

3.13         Intellectual Property.

 

(a)           Section 3.13(a) of the Company Disclosure Letter contains a
complete list of all patents, pending patent applications, trademark and service
mark registrations, pending applications for trademark and service mark
registration, and copyright registrations and pending applications for
registration thereof, and other material Intellectual Property used in the
conduct of the business of the Company or any of its Subsidiaries as currently
conducted.  To the extent indicated on such Schedule, the Intellectual Property
owned by the Company, as listed in Section 3.13(a) of the Company Disclosure
Letter, has been duly registered in, filed in or issued by the United States
Patent and Trademark Office, the United States Copyright Office, a domain name
registrar, or the offices of other jurisdictions, and each such registration,
filing and issuance remains in full force and effect.

 

(b)           All material licenses and agreements of the Company with respect
to any Intellectual Property are set forth in Section 3.13(b) of the Company
Disclosure Letter.  To the extent any Intellectual Property used by the Company,
under license or otherwise, is necessary to the business of the Company and/or
any of its Subsidiaries as currently conducted, no notice of a default has been
sent or received by the Company or any of its Subsidiaries under any such
license which remains uncured, and the execution, delivery or performance of the
Company’s obligations hereunder shall not result in such a default.

 

(c)           The Company and/or its Subsidiaries owns or has the right to use
all of the Intellectual Property used in its business, free and clear of any
material Liens (other than, with respect to Intellectual Property not owned by
the Company, those Liens by or through the owner), without obligation to pay any
royalty or any other fees with respect thereto (other than in accordance with
licenses or agreements listed under Section 3.13(c) of the Company Disclosure
Letter), and the operation of the business of the Company and its Subsidiaries
as currently conducted requires no rights under Intellectual Property other than
with respect to the Intellectual Property currently owned or licensed by
Company.  To the Company’s Knowledge,

 

31

--------------------------------------------------------------------------------


 

neither the Company’s nor any of its Subsidiaries’ use of Intellectual Property
infringes or misappropriates any third-party rights.  No material patent,
copyright registration or registered trademark owned by the Company has been
canceled, abandoned or otherwise terminated, and all renewal and maintenance
fees in respect thereof have been duly paid.  There are no actions that must be
taken or payments that must be made within ninety (90) days of the Closing Date
relating to the Company’s Intellectual Property that, if not taken or made, will
have a Material Adverse Effect on the Company.  Other than in accordance with
the license agreements listed in Section 3.13(c) of the Company Disclosure
Letter, the Company and its Subsidiaries have the exclusive right to file,
prosecute and maintain all applications and registrations with respect to the
Intellectual Property that is owned by the Company or any of its Subsidiaries.

 

(d)           Neither the Company nor any of its Subsidiaries has received any
written notice or claim, or to the Company’s Knowledge any other notice or
claim, from any Person challenging the right of the Company or any of its
Subsidiaries to use any Intellectual Property that the Company has used or is
using.

 

(e)           Neither the Company nor any of its Subsidiaries has made any claim
in writing of a violation, infringement, misuse or misappropriation by any
Person of the Company’s or any of its Subsidiaries’ rights to, or in connection
with, any Intellectual Property owned by the Company, which claim is still
pending.

 

(f)            There is no pending and there has not been threatened, any
proceeding, litigation or other adverse claim before any Governmental Entity or,
to the Company’s Knowledge, any fact or occurrence reasonably likely to result
in such a claim, by any Person, of an infringement or misappropriation by the
Company or any of its Subsidiaries of any Intellectual Property owned by any
Person, or challenging the validity, enforceability or ownership, as applicable,
of any Intellectual Property owned or claimed to be owned by the Company or any
of its Subsidiaries.

 

(g)           The Company has not received any notice of and, to the Company’s
Knowledge, there are not any interferences, oppositions, or other contested
proceedings, pending or threatened in the United States Copyright Office, the
United States Patent and Trademark Office, or any Governmental Entity, relating
to any pending application of the Company with respect to any Intellectual
Property.

 

(h)           The Company and each of its Subsidiaries have taken commercially
reasonable steps to protect and preserve the confidentiality of all trade
secrets and confidential proprietary information used or held for use in their
respective businesses.

 

(i)            The Company represents and warrants that its products, including
any enhancements, extensions, upgrades or new releases, do not include any Open
Source Code.  For purposes of this Agreement, “Open Source Code” shall mean
software code that may subject the products, in whole or in part, to all or part
of license terms which seek to require any products to be licensed to or
otherwise shared with any third-party under terms that require such products to
(a) be disclosed or distributed in source code format; (b) be licensed for the
purpose of making derivative works; or (c) be re-distributable at no charge.

 

32

--------------------------------------------------------------------------------


 

3.14         Broker’s or Finder’s Fee.  No agent, broker, Person or firm acting
on behalf of the Company or, prior the Closing, the Company Stockholders is, or
shall be, entitled to any fee, commission or broker’s or finder’s fees in
connection with this Agreement or any of the transactions contemplated hereby
from any of the Parties or from any Affiliate of any of the Parties.

 

3.15         Certain Contracts and Arrangements.  Neither the Company nor any of
its Subsidiaries is a party to or bound by any contracts, agreements,
instruments or understandings (“Contracts”) of the following nature
(collectively, the “Material Contracts”):

 

(a)           Contracts with any current or former employee, director or officer
of the Company or any of its Subsidiaries (other than any such officer who
receives or received (during his or her last year of employment with the Company
or any of its Subsidiaries) less than $100,000 in total annual cash compensation
from the Company or any of its Subsidiaries);

 

(b)           Contracts, other than contracts entered into in the ordinary
course of business, (x) for the sale of any amount of the material assets of the
Company or any of its Subsidiaries, or (y) for the grant to any Person of any
preferential rights to purchase any amount of its material assets;

 

(c)           Contracts which restrict the Company or any of its Subsidiaries
from competing in any line of business or with any Person in any geographical
area, or which restrict any other Person from competing with the Company or any
of its Subsidiaries in any line of business or in any geographical area;

 

(d)           Other than Contracts entered into in the ordinary course of
business, Contracts which restrict the Company or any of its Subsidiaries from
disclosing any information concerning or obtained from any other Person, or
which restrict any other Person from disclosing any information concerning or
obtained from the Company or any of its Subsidiaries;

 

(e)           Any confidentiality, nondisclosure or similar Contracts which
contain any “standstill” provisions or similar restrictions by any third-party
(other than Parent or its Affiliates);

 

(f)            Contracts involving (i) the acquisition, merger or purchase of
all or substantially all of the assets or business of a third-party, or (ii) the
purchase or sale of assets, or a series of purchases and sales of assets,
involving aggregate consideration of $100,000 or more;

 

(g)           Contracts with any Affiliate of the type that would be required to
be disclosed under Item 404 of Regulation S-K under the Securities Act;

 

(h)           Any current Contracts which contain a provision requiring a
third-party’s consent to, or giving it a termination right following, a change
in control of the Company or any of its Subsidiaries;

 

33

--------------------------------------------------------------------------------


 

(i)            Contracts, including mortgages or other grants of security
interests, guarantees and notes, relating to the borrowing of money or the
extension of debt;

 

(j)            Contracts relating to any joint venture, partnership, strategic
alliance or similar arrangement, which has involved, or is reasonably expected
to involve, a sharing of revenues, profits, cash flows, expenses or losses by
the Company or any of its Subsidiaries with any other party;

 

(k)           Contracts existing on the date hereof involving revenues or
payments in excess of $100,000 per year;

 

(l)            Any distribution, marketing, sales representative or similar
Contract under which any third-party is authorized to sell, sublicense, lease,
distribute, market or take orders for, any product, service or technology of the
Company or any of its Subsidiaries;

 

(m)          Any Contract providing for the current or future development of any
software, content, technology or Intellectual Property by or for (or for the
benefit or use of) the Company or any of its Subsidiaries;

 

(n)           Any Contract, other than standard forms of customer Contracts
entered into in the ordinary course of business, pursuant to which the Company
or any of its Subsidiaries has sold, acquired or licensed any rights in or to
any software, technology or other Intellectual Property to any third-party; and

 

(o)           Any Contract for or relating to the employment or hiring of
services of any officer, employee, consultant, or independent contractor of the
Company or any of its Subsidiaries or any other type of contract or
understanding with any director, officer, employee or consultant of the Company
or any of its Subsidiaries, in each case, that is not terminable within fifteen
(15) days by the Company or its Subsidiary without cost or other liability,
other than with respect to a payment for services rendered prior to the date of
termination.

 

Neither the Company nor any of its Subsidiaries is in material breach or
material default under any Material Contract nor, to the Company’s Knowledge, is
any other party to any Material Contract in material breach or material default
thereunder, and each Material Contract to which the Company or its Subsidiaries
is a party is in full force and effect, and the consummation of the transactions
contemplated by this Agreement will not result in any material breach or
material default thereunder.

 

3.16         Environmental Laws and Regulations.  (i) The Company and each of
its Subsidiaries are in material compliance with all applicable Environmental
Laws, and have obtained, and are in material compliance with, all Permits
required of them under applicable Environmental Laws, other than those Permits
that the failure to obtain or comply with would not have a Material Adverse
Effect on the Company, (ii) there are no claims or proceedings by any
Governmental Entity or other Person or entity pending or, to the Company’s
Knowledge, threatened against the Company or any of its Subsidiaries under any
Environmental Law, (iii) to the Company’s Knowledge, no present Company Property
is subject to any Lien, or to any restriction on its ownership, use, occupancy
or transferability, under any Environmental Law and (iv) to the Company’s
Knowledge, there are no facts, circumstances or conditions (including the

 

34

--------------------------------------------------------------------------------


 

disposal of any wastes, hazardous substances or other materials, the existence
of any contractual obligations, or any other matters in respect of the past or
present business or operations of the Company or any of its Subsidiaries, or any
predecessor of the Company or any of its Subsidiaries) that could reasonably be
expected to give rise to any claim, proceeding or action against the Company or
any of its Subsidiaries, or to any liability or remedial action on the part of
the Company or any of its Subsidiaries, under any Environmental Law.

 

3.17         Insurance.  Section 3.17 of the Company Disclosure Letter lists
each insurance policy, and the Company has delivered to Parent prior to the date
of this Agreement, copies of all such insurance policies, which are owned by the
Company or its Subsidiaries or which name the Company or any of its Subsidiaries
as an insured, additional insured, or loss payee, including those which pertain
to the Company’s or any of its Subsidiaries’ assets, employees or operations. 
All such insurance policies are in full force and effect, are legal, valid and
enforceable, and all premiums due thereunder have been paid.  None of the
Company nor any of its Subsidiaries has received any notice of cancellation or
modification in coverage amounts of any such insurance policies.  None of the
Company or any of its Subsidiaries are in breach or default under any such
insurance policies.  There are no material claims by the Company or any of its
Subsidiaries under any such insurance policies as to which any insurance carrier
is denying liability or defending under a reservation of rights clause.  None of
the Company nor any of its Subsidiaries has any self-insurance arrangement.

 

3.18         Working Capital; Accounts Receivable.  The amount of all accounts
receivable, unbilled invoices and other debts due or recorded in the respective
records and books of account of the Company and its Subsidiaries as being due to
the Company and its Subsidiaries (less the amount of any provision or reserve
therefor made in the respective records and books of account of the Company and
its Subsidiaries) are valid obligations resulting from bona fide sales; and to
the Company’s Knowledge none of such accounts receivable or other debts is, or
at the Closing Date will be, subject to any refunds, adjustments, counterclaim
or set-off or other defenses except to the extent of any such provision or
reserve.

 

3.19         Inventories.  Neither the Company nor any of its Subsidiaries own,
hold title to or are in physical possession of any inventory.

 

3.20         Suppliers and Customers.  Section 3.20 of the Company Disclosure
Letter sets forth each supplier and customer accounting for more than five
percent (5%) of the consolidated purchases or sales, as the case may be, of the
Company and its Subsidiaries, taken as a whole, for each of the twelve-month
period ended December 31, 2004 and the eight-month period ended August 31,
2005.  No supplier or customer identified on Section 3.20 of the Company
Disclosure Letter has canceled or otherwise terminated, or, to the Company’s
Knowledge, threatened to cancel or otherwise terminate, its relationship with
the Company or any of its Subsidiaries.  The Company has not received any
written notice that any such supplier or customer will, and to the Company’s
Knowledge, no such supplier or customer has any plan or intention to, cancel or
otherwise materially and adversely modify its relationship with the Company or
any of its Subsidiaries or limit its services, supplies or materials to the
Company or any of its Subsidiaries, or its usage or purchase of the services and
products of the Company and its Subsidiaries either as a result of the
transactions contemplated hereby or otherwise.

 

35

--------------------------------------------------------------------------------


 

3.21         Bank Accounts and Powers of Attorney.  Set forth in Section 3.21 of
the Company Disclosure Letter is an accurate and complete list showing (a) the
name and address of each bank in which the Company or any of its Subsidiaries
has an account or safe deposit box, the number of any such account or any such
box and the names of all Persons authorized to draw thereon or to have access
thereto and (b) the names of all Persons, if any, other than corporate service
agents, holding powers of attorney from the Company or any of its Subsidiaries
and a summary statement of the terms thereof.

 

3.22         Disclosure.  None of the Transaction Documents nor the Company
Disclosure Letter contains any untrue statement of a material fact, or omits any
statement of a material fact with respect to the Company necessary to make the
statements contained herein or therein not misleading.  To the Company’s
Knowledge, there is no fact that could reasonably be expected to have a Material
Adverse Effect with respect to the Company which has not been set forth in this
Agreement, the Disclosure Letter, the other Transaction Documents, the Financial
Statements or any Schedule, Exhibit or certificate delivered pursuant to this
Agreement.

 

3.23         Related Party Transactions.  No director, officer or employee of
the Company or any of its Subsidiaries or member of his or her immediate family
is currently indebted to the Company, nor is the Company indebted or committed
to make loans or extend or guarantee credit to any of such individuals.  No
director, officer or employee of the Company or any of its Subsidiaries and no
member or his or her immediate family is directly or indirectly interested in
any Material Contract.

 

3.24         Non-Disclosure Agreements.  Each employee of the Company and its
Subsidiaries is subject, and upon consummation of the Merger will continue to be
subject, to a valid and enforceable confidential information and intellectual
property assignment agreement by and between the Company and such employee, and
the Company has delivered or made available to Parent a copy of the form of all
such agreements.

 

3.25         Right to Sell and Supply Products.  The Company has the right to
sell its products to any and all third-party customers, directly or indirectly,
without (a) limitation, charge or third-party expense or (b) any violation of
any Material Contract with or other obligation owed to the other party to such
Material Contract.  The Company is not subject to any Material Contract that
(i) would prevent the sale of any of its products, or create any other
contractual restriction (including any restriction on its use of customer lists,
customer or marketing information, other than as imposed by applicable law),
(ii) would prevent the Company from selling consistent with past practice, or
(iii) would (x) cause the Company to modify its method of sales or marketing
activities for its products, directly or indirectly, through any channel or
method, or (y) impose any cost, royalty, fee or other expense or charge payable
to the other party to such Contract in connection with, the marketing activities
of the Company.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

 

Each of Parent and Sub hereby represents and warrants to the Company that,
except as set forth in the corresponding sections of the disclosure letter
delivered by Parent and Sub to the

 

36

--------------------------------------------------------------------------------


 

Company upon or prior to entering into this Agreement the (“Parent Disclosure
Letter”), the statements contained in this Article 4 are true and complete as of
this date hereof and will be true and complete as of the Closing Date:

 

4.1           Due Organization, Good Standing and Corporate Power.  Each of
Parent and Sub has been duly organized and is validly existing as a corporation
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.  Each of Parent and its
Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it, or the nature of the business conducted by it makes such qualification
necessary, except in such jurisdictions where the failure to be so qualified or
licensed and in good standing has not had, does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Parent.

 

4.2           Authorization and Validity of Agreements.  Each of Parent and Sub
has the requisite corporate power and authority to execute and deliver each of
the Transaction Documents to which they are a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by Parent and Sub of each
of the Transaction Documents to which they are a party and the consummation by
each of them of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of each of Parent and Sub, as the case may
be, and by Parent, as the sole shareholder of Sub.  No other corporate action on
the part of either of Parent or Sub is necessary to authorize the execution,
delivery and performance by each of Parent and Sub of each of the Transaction
Documents and the consummation of the transactions contemplated hereby or
thereby.  This Agreement has been duly and validly executed and delivered by
Parent and Sub and constitutes, and upon the execution and delivery by Parent of
the Escrow Agreement, the Escrow Agreement shall constitute, legal, valid and
binding obligations of Parent and Sub enforceable against each in accordance
with their terms, except to the extent that their enforceability may be subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and to
general equitable principles.

 

4.3           Capitalization; Issuance of Shares.

 

(a)           The authorized capital stock of Parent consists of 80,000,000
shares, divided into 75,000,000 shares of Parent Common Stock and 5,000,000
shares of Preferred Stock, par value $0.001 per share (“Parent Preferred Stock”
and together with the Parent Common Stock the “Parent Capital Stock”).  As of
the date hereof: (i) 11,229,241 shares of Parent Common Stock and no shares of
Parent Preferred Stock were issued and outstanding, all of which were validly
issued and are fully paid, nonassessable and are not subject to preemptive
rights, (ii) 210,088 shares of Parent Capital Stock were held in the treasury of
Parent or by Parent Subsidiaries, (iii) 906,717 shares of Parent Common Stock
were reserved for issuance upon exercise of outstanding options to purchase
shares of Parent Common Stock granted under Parent’s Employee Option Plan, as
amended (the “Parent Employee Option Plan”), and an additional 236,390 shares of
Parent Common Stock were reserved for issuance under Parent’s Employee Option
Plan, and (iv) 287,258 shares of Parent Common Stock were reserved for

 

37

--------------------------------------------------------------------------------


 

issuance upon the exercise of outstanding options to purchase shares of Parent
Common Stock granted under Parent’s Director Option Plan (the “Parent Director
Option Plan”), and an additional 275,825 shares of Parent Common Stock were
reserved for issuance under Parent’s Director Option Plan.  All issued and
outstanding shares of Parent Common Stock were duly authorized and are validly
issued, fully paid and non-assessable.  Except for stock options issued or
authorized under Parent’s Employee Option Plan or Parent’s Director Option Plan
there are no outstanding or authorized parent stock options or other commitments
or claims of any character, contingent or otherwise, pursuant to which Parent or
any of its Subsidiaries is or may become obligated to issue shares of its
capital stock or any securities convertible into, exchangeable for, or
evidencing the right to subscribe for, any shares of the capital stock of Parent
or any of its Subsidiaries.  There are no outstanding contractual obligations of
Parent or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
Parent Capital Stock or any shares of capital stock of any Subsidiary of
Parent.  Neither Parent nor any of its Subsidiaries has authorized or
outstanding bonds, debentures, notes or other indebtedness that entitle the
holders to vote (or are convertible or exercisable for or exchangeable into
securities which entitle the holders to vote) with the stockholders of such
Person on any matter or which are convertible into or exchangeable for equity
securities of Parent or any of its Subsidiaries.

 

(b)           The issuance of the shares of Parent Common Stock pursuant to this
Agreement as Merger Consideration (i) has been duly authorized by Parent’s Board
of Directors and (ii) is not subject to any purchase or call option or first
refusal, preemption or subscription right.  Such shares have been duly reserved
for issuance and, when issued as provided herein, will be validly issued, fully
paid and non-assessable and not subject to any Lien.  The offer, issuance, sale
and delivery of such shares is and will be in full compliance with all
applicable Laws and exempt from the registration requirements of the Securities
Act and all applicable state securities laws.

 

(c)           There are no voting agreements with respect to any of the Parent
Capital Stock or any of the shares of capital stock of any of the Subsidiaries
of Parent to which Parent is a party or by which Parent is bound.

 

4.4           Consents and Approvals; No Violations.  Except for the filing of
the Certificate of Merger as required by the DGCL, the execution and delivery of
the Transaction Documents by Parent and Sub and the consummation by Parent and
Sub of the transactions contemplated hereby and thereby do not and shall not (w)
violate or conflict with any provision of the Certificate of Incorporation or
By-laws of Parent or Sub, (x) violate or conflict with any statute, ordinance,
rule, regulation, order or decree of any Governmental Entity applicable to
Parent or Sub or by which any of their respective properties or assets is bound,
(y) except for the filing of the Registration Statement and any necessary
filings required under states securities laws, require any filing with, or
Permit, consent or approval of, or the giving of any notice to, any Governmental
Entity or (z) result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default under, or result
in the creation of any Lien upon any of the properties or assets of Parent or
Sub under any agreement or other instrument required to be filed with the Parent
Commission Filings, other than, in the case of (x), (y) and (z), any such
violation, conflict, or other result that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Parent or
the Surviving Corporation.

 

38

--------------------------------------------------------------------------------


 

4.5           Commission Documents; Securities Law Compliance.  Except as set
forth in Section 4.5 of the Parent Disclosure Letter, Parent has filed in a
timely manner all required Parent Commission Filings with the Commission since
January 1, 2003.  At the time of their respective filings, the Parent Commission
Filings complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder applicable to such Parent
Commission Filings, and none of the Parent Commission Filings when filed (or, if
amended or supplemented by a subsequent filing, on the date of such subsequent
filing) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

4.6           Parent Financials.

 

(a)           The financial statements of Parent included in the Parent
Commission Filings (the “Parent Financials”) complied as to form, as of their
respective dates of filing with the Commission, in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of Parent and its consolidated Subsidiaries as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

(b)           Neither Parent nor any of its Subsidiaries has outstanding any
claims, liabilities or Indebtedness, contingent or otherwise, of any kind
whatsoever (whether accrued, absolute, contingent or otherwise, and whether or
not reflected or required to be reflected on Parent’s most recently prepared
balance sheet filed with the Commission), except for (i) liabilities reflected
or reserved against in Parent’s most recently prepared balance sheet filed with
the Commission and (ii) liabilities which have arisen after the date thereof in
the ordinary course of business.  Except as set forth in Section 4.6(b) of the
Parent Disclosure Letter, no material claims, liabilities or Indebtedness,
contingent or otherwise, of any kind whatsoever (whether accrued, absolute,
contingent or otherwise, and whether or not reflected or required to be
reflected on Parent’s most recently prepared balance sheet filed with the
Commission) of either of Parent or Sub has arisen after the date thereof, other
than in the ordinary course of business.

 

4.7           Broker’s or Finder’s Fee.  No agent, broker, Person or firm acting
on behalf of Parent or Sub is or shall be entitled to any fee, commission or
broker’s or finder’s fees in connection with this Agreement or any of the
transactions contemplated hereby from any of the Parties, or from any Affiliate
of the Parties.

 

4.8           Ownership of Sub and Sub’s Operations.  All of the issued and
outstanding shares of capital stock of Sub are owned of record and beneficially
by Parent free and clear of any Liens.  Sub was formed solely for the purpose of
engaging in the transactions contemplated by the Transaction Documents and has
not engaged in any business activities or conducted any operations other than in
connection with such transactions.

 

39

--------------------------------------------------------------------------------


 

4.9           Litigation.

 

(a)           Except as disclosed in the Parent Commission Filings filed to the
date hereof or in Section 4.9 of the Parent Disclosure Letter, there is no
action, suit, proceeding at law or in equity, or any arbitration or
administrative or other proceeding by or before (or to Parent’s Knowledge any
inquiry or investigation by) any Governmental Entity, pending, or, to Parent’s
Knowledge, threatened, against Parent or any of its Subsidiaries or any of their
officers, directors or shareholders in their capacity as such that has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Parent.

 

(b)           There are no suits, actions, claims, proceedings or investigations
pending or, to Parent’s Knowledge, threatened, seeking to prevent, materially
delay or challenge the transactions contemplated by this Agreement.  Neither
Parent nor any of its Subsidiaries is subject to any judgment, order or decree
entered in any lawsuit or proceeding, including any judgment, order or decree
that may prevent or materially delay the consummation of the transactions
contemplated by this Agreement.  To Parent’s Knowledge, there are no facts,
events or occurrences reasonably likely to result in such a claim.

 

4.10         Absence of Certain Changes or Events.  Except as disclosed in the
Parent Commission Filings filed to the date hereof, since June 30, 2005 to the
date of this Agreement, there has not occurred (i) any Material Adverse Effect
with respect to Parent, (ii) any amendment to Parent’s certificate of
incorporation or by-laws, (iii) any material change in accounting methods or
practices by Parent, or (iv) any declaration, setting aside, or payment of a
dividend or other distribution with respect to the Parent Common Stock, or
direct or indirect redemption, purchase or other acquisition (or agreement or
resolution to effect the same) by Parent of any of its capital stock (other than
in connection with the exercises of stock options).

 

ARTICLE 5

COVENANTS

 

5.1           Access to Information Concerning Properties and Records.  During
the period commencing on the date hereof and ending on the earlier of (a) the
Closing Date and (b) the date on which this Agreement is terminated pursuant to
Section 7.1, the Company shall afford, and shall cause each of its Subsidiaries
to afford, upon reasonable notice, Parent and Sub and their respective
employees, counsel, accountants, consultants and other authorized
representatives, reasonable access during normal business hours to the officers,
directors, employees, accountants, properties, books and records of the Company
and its Subsidiaries in order that they may have the opportunity to make such
investigations as they shall desire of the affairs of the Company and its
Subsidiaries.  The Company shall furnish promptly to Parent and Sub all
information concerning its or its Subsidiaries’ business, properties and
personnel as Parent or Sub may reasonably request.  The Company agrees to cause
its officers and employees to furnish such additional financial and operating
data and other information and respond to such inquiries as Parent or Sub shall
from time to time reasonably request.

 

5.2           Conduct of the Business of the Company Pending the Closing Date. 
Except as set forth in the corresponding subsections of Section 5.2(b) of the
Company Disclosure Letter, the

 

40

--------------------------------------------------------------------------------


 

Company agrees that, except as expressly permitted or required by this Agreement
or with the prior written consent of Parent, during the period commencing on the
date hereof and ending at the earlier of (x) the Effective Time and (y)
termination of this Agreement pursuant to Section 7.1:

 

(a)           the Company and each of its Subsidiaries shall conduct their
respective operations only according to their ordinary and usual course of
business consistent with past practice and shall use their commercially
reasonable efforts to preserve intact their respective business organization,
keep available the services of their officers and employees who are employed by
the Company on the date hereof, maintain satisfactory relationships with
licensors, suppliers, distributors, clients, customers and others having
significant business relationships with them, maintain their Intellectual
Property, and preserve and keep confidential their trade secrets;

 

(b)           neither the Company nor any of its Subsidiaries shall:

 

(i)            make any change in or amendment to its Certificate of
Incorporation or its By-laws (or comparable governing documents);

 

(ii)           issue or sell, or authorize to issue or sell, any shares of its
capital stock or any other securities, or issue or sell, or authorize to issue
or sell, any securities convertible into or exchangeable for, or options,
warrants or rights to purchase or subscribe for, or enter into any arrangement
or contract with respect to the issuance or sale of, any shares of its capital
stock or any other securities, or make any other changes in its capital
structure;

 

(iii)          sell, pledge or dispose of or agree to sell, pledge or dispose of
any stock or other equity interest owned by it in any other Person;

 

(iv)          declare, pay or set aside any dividend or other distribution or
payment with respect to, or split, combine, redeem or reclassify, or purchase or
otherwise acquire, any shares of its capital stock or its other securities;

 

(v)           enter into any contract or commitment with respect to capital
expenditures with a value in excess of, or requiring expenditures by the Company
and its Subsidiaries in excess of, $50,000, individually, or enter into
contracts or commitments with respect to capital expenditures with a value in
excess of, or requiring expenditures by the Company and its Subsidiaries in
excess of, $50,000, in the aggregate;

 

(vi)          acquire, by merging or consolidating with, by purchasing an equity
interest in or a portion of the assets of, or by any other manner, any business
or any Person, or otherwise acquire any assets of any Person (other than the
purchase of assets in the ordinary course of business and consistent with past
practice);

 

(vii)         except to the extent required under existing employee and director
benefit plans, agreements or arrangements in effect on the date of this
Agreement and set forth in Section 5.2(b)(vii) of the Company Disclosure Letter,
increase the compensation or fringe benefits of any of its directors, officers
or employees, or grant any severance or termination pay not currently required
to be paid as part of the COC Incentive Payments, or enter into any

 

41

--------------------------------------------------------------------------------


 

employment, consulting or severance agreement or arrangement with any present or
former director, officer or other employee of the Company or any of its
Subsidiaries, or, except to comply with this Agreement, applicable law or
Section 280G of the Code, establish, adopt, enter into or amend or terminate any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any directors, officers or employees;

 

(viii)        transfer, lease, license, guarantee, sell, mortgage, pledge,
dispose of, subject to any Lien (other than a Lien permitted hereby) or
otherwise encumber any assets, or incur or modify any Indebtedness or other
liability, other than in the ordinary course of business consistent with past
practice, or issue any debt securities or assume, guarantee or endorse or
otherwise as an accommodation become responsible for the obligations of any
Person or make any loan or other extension of credit;

 

(ix)           other than in the ordinary course of business, enter into any
agreement for the acquisition by or license to the Company or any of
Subsidiaries of any software or technology of any third-party;

 

(x)            except with regard to any customer account receivable settled in
the ordinary course of business (but in no event in excess of $20,000), agree to
the settlement of or waive any claim or litigation;

 

(xi)           except as required by applicable law or GAAP, make any change in
its method of accounting;

 

(xii)          adopt or enter into a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries (other than the
Merger);

 

(xiii)         (x) incur, assume or prepay any Indebtedness or guarantee any
such Indebtedness of another Person, other than intercompany indebtedness or
guarantees of intercompany indebtedness among the Company and any direct or
indirect wholly-owned Subsidiary of the Company, or (y) make any loans,
extensions of credit or advances to any other Person, other than to the Company
or to any direct or indirect wholly-owned Subsidiary of the Company;

 

(xiv)        other than pursuant to arrangements in effect on the date hereof
and as set forth in Section 5.2(b)(xiv) of the Company Disclosure Letter,
accelerate the payment, right to payment or vesting of any bonus, severance,
profit sharing, retirement, deferred compensation, stock option, insurance or
other compensation or benefits;

 

(xv)         pay, discharge or satisfy any material claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise);

 

(xvi)        enter into, materially modify, amend or terminate any Material
Contract or waive any of its material rights or claims;

 

42

--------------------------------------------------------------------------------


 

(xvii)       enter into any agreement or arrangement that materially limits or
otherwise restricts the Company, any of its Subsidiaries, or any successor
thereto, or that would, after the Effective Time, limit or restrict the
Surviving Corporation and its affiliates (including Parent) or any successor
thereto, from engaging or competing in any line of business or in any geographic
area; or

 

(xviii)      other than pursuant to arrangements set forth in
Section 5.2(b)(xviii) of the Company Disclosure Letter, plan, announce,
implement or effect any reduction in force, lay-off, early retirement program,
severance program or other program or effort concerning the termination of
employment of employees of the Company or its Subsidiaries;

 

(xix)         take any action, engage in any transaction or enter into any
agreement which would cause any of the representations or warranties set forth
in Article 3 that are subject to, or qualified by, a “Material Adverse Effect,”
“material adverse change” or other materiality qualification to be untrue as of
the Effective Time, or any such representations and warranties that are not so
qualified to be untrue in any material respect;

 

(xx)          other than pursuant to arrangements set forth in
Section 5.2(b)(xx) of the Company Disclosure Letter, purchase or acquire, or
offer to purchase or acquire, any shares of Company Stock;

 

(xxi)         take any action, including the adoption of any stockholder-rights
plan or amendments to its Certificate of Incorporation or By-laws (or comparable
governing documents), which would, directly or indirectly, restrict or impair
the ability of Parent to vote or otherwise to exercise the rights and receive
the benefits of a stockholder with respect to securities of the Company that may
be acquired or controlled by Parent or Sub, or which would permit any
stockholder to acquire securities of the Company on a basis not available to
Parent or Sub in the event that Parent or Sub were to acquire any shares of
Company Stock;

 

(xxii)        (v) file or cause to be filed any amended Returns or claims for
refund of Taxes, (w) prepare any Return in a manner which is inconsistent with
the past practices of the Company or a Subsidiary, as the case may be, with
respect to the treatment of items on such Returns; (x) make any Tax election in
a manner which is inconsistent with the past practices of the Company or a
Subsidiary; (y) incur any liability for Taxes other than in the ordinary course
of business or as required by this Agreement; (z) enter into any settlement or
closing agreement with a taxing authority;

 

(xxiii)       fail to maintain with financially responsible insurance companies
insurance on its tangible assets and its businesses in such amounts and against
such risks and losses as are consistent with past practice; or

 

(xxiv)       agree, in writing or otherwise, or commit to take any of the
foregoing actions.

 

5.3           Company Stockholders’ Approval.  The Company shall cause a special
meeting of its stockholders to be duly called and held as soon as practicable
after the date hereof (“Company Stockholders’ Meeting”), or take action by
written consent, for the purpose of

 

43

--------------------------------------------------------------------------------


 

approving the Merger, the Transaction Documents and the transactions
contemplated thereby which require the approval of Company Stockholders and
shall, with the assistance of Parent, prepare such information documents to
solicit the proxies or written consents of such stockholders as are reasonably
necessary to obtain the stockholder approvals necessary.  The Company will,
through its Board of Directors, recommend to its stockholders approval of the
transactions contemplated by the Transaction Documents and will not, unless it
receives a Superior Acquisition Proposal, rescind such recommendation; provided,
however, that no officer or director of the Company shall be required to violate
any fiduciary duty in connection therewith.  The Company will provide to Parent
drafts of any materials to be mailed to the Company Stockholders and, prior to
mailing such materials, shall accept reasonable comments from Parent.

 

5.4           Commercially Reasonable Efforts.  Subject to the terms and
conditions provided herein, each of the Company, Parent and Sub shall, and the
Company shall cause each of its Subsidiaries to, cooperate and use their
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and do, or cause to be done, and assist and cooperate with the other
parties in doing, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the Merger and the
other transactions contemplated hereby, including the satisfaction of the
respective conditions set forth in Article 6, and to make, or cause to be made,
all filings necessary, proper or advisable under applicable Laws to consummate
and make effective the transactions contemplated by this Agreement, including
their commercially reasonable efforts to obtain, prior to the Closing Date, all
licenses, Permits, consents, approvals, authorizations, qualifications and
orders of Governmental Entities and parties to contracts with the Company and
its Subsidiaries as are necessary for consummation of the transactions
contemplated by this Agreement and to fulfill the conditions to the Merger;
provided, however, that no loan agreement or contract for borrowed money shall
be repaid, in whole or in part, except as currently required by its terms, and
no Contract shall be amended to increase the amount payable by the Company or
its Subsidiaries thereunder or otherwise to be more burdensome to the Company or
any of its Subsidiaries in order to obtain any such consent, approval or
authorization without first obtaining the approval of Parent.

 

5.5           Notification of Certain Matters.  The Company shall promptly
notify Parent of the occurrence or non-occurrence of any fact or event which, to
the Knowledge of the Company, has caused or would reasonably likely cause
(i) any representation or warranty made by it in this Agreement to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Effective Time or (ii) any covenant, condition or agreement under this Agreement
not to be complied with or satisfied by it in any material respect; provided,
however, that no such notification shall modify the representations and
warranties of the Company or the conditions to the obligations of the Company or
Parent hereunder.  The Company shall give prompt notice to Parent of any notice
or other communication from any third-party alleging that the consent of such
third-party is or may be required in connection with the transactions
contemplated by this Agreement.

 

5.6           Stock Option and Other Plans.  At or prior to the Effective Time,
the Company shall cancel each outstanding Company Option under the Company
Option Plans, whether vested or unvested, for no consideration.

 

44

--------------------------------------------------------------------------------


 

5.7           Company Warrants.  At or prior to the Effective Time, the Company
shall use commercially reasonable efforts to ensure that each Company Warrant
shall either be exercised and converted into Company Stock or cancelled and
terminated for no consideration and be of no further force or effect.

 

5.8           Public Announcements.  Parent and the Company shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation and review by the other party of such release or statement,
or without the prior written consent of the other party, which shall not be
unreasonably withheld; provided, however, that Parent may, without the prior
written consent of the other party, issue such press release or make such public
statement as may be required by law or by any listing agreement with a national
securities exchange or automated quotation system to which Parent or any
Affiliate of Parent is a party, if it has attempted to consult with the Company
and to obtain the Company’s consent, but has been unable to do so in a timely
manner.

 

5.9           Registration

 

(a)           Parent, at its cost and expense, shall use its commercially
reasonable efforts to (A) prepare and file with the Commission a registration
statement with respect to the shares of Parent Common Stock issued as Merger
Consideration hereunder (the “Registration Statement”) by December 12, 2005,
(B) cause the Registration Statement to become effective as soon as reasonably
possible thereafter, and (C) maintain the effectiveness of the Registration
Statement on a continuous basis pursuant to Rule 415 under the Securities Act
until the earlier of (x) the disposition of all such registered shares by the
Company Preferred Stockholders and the COC Stock Recipients (collectively, the
“Registrable Holders”) or (y) the Registrable Holders being able to dispose of
all such shares pursuant to Rule 144(k).  Without limiting the generality of the
foregoing, Parent shall:

 

(i)            Prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement.

 

(ii)           Furnish to Registrable Holders registering shares of Parent
Common Stock such numbers of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Parent Common Stock owned by them.

 

(iii)          Notify each holder of Parent Common Stock covered by the
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing or causing the suspension of the effectiveness of the Registration
Statement or sales of such Parent Common Stock thereunder.

 

45

--------------------------------------------------------------------------------


 

(iv)          Cause all such Parent Common Stock registered pursuant hereto to
be listed on each securities exchange on which similar securities issued by
Parent are then listed, which shall be effective on or before the effective date
of the Registration Statement.

 

(v)           Provide a transfer agent and registrar for all Parent Common Stock
registered pursuant hereto and a CUSIP number for all such Parent Common Stock,
in each case not later than the effective date of such registration.

 

(b)           If upon advice of counsel, the filing of a Registration Statement
(or permitting such Registration Statement to become effective) in the near
future would be reasonably likely to cause a violation of any federal or state
securities Laws and result in a potential material liability to Parent, then
Parent shall have the right to defer such filing (or effectiveness), provided,
that Parent shall not defer its obligation in this manner for more than
forty-five (45) days or an aggregate of ninety (90) days during any 12-month
period.

 

(c)           If the Registration Statement has not been declared effective by
the Commission on or before the six-month anniversary of the Closing, then,
until such time as the Registration Statement is declared effective, Parent
shall pay to the Representative (on behalf of all Registrable Holders) an
aggregate penalty in immediately available funds of $50,000 in cash within three
Business Days of such six-month anniversary and an additional $50,000 for each
subsequent thirty-day period after the six-month anniversary, within three
Business Days of the expiration of each subsequent thirty-day period, during
which such Registration Statement has not become effective or does not remain
effective; provided, however, that no such penalty shall become due and payable,
and the six-month deadline contemplated by this Section 5.9(c) shall be tolled,
if and to the extent that Parent’s inability to cause such Registration
Statement to become or remain effective has been caused by any action or
inaction of the Representative, any Company Preferred Stockholder, COC Stock
Recipient, the Company’s current or former auditors or any officer, director,
employee, agent, attorney or other representative of any of the foregoing.

 

(d)           Parent shall bear all of its expenses reasonably incurred in
connection with the registration and qualification of the shares registered
pursuant to this Section 5.9 and up to $20,000 of expenses reasonably incurred
by the Registrable Holders, including one counsel for the Registrable Holders
(which counsel shall be selected by the Representative and shall be reasonably
acceptable to Parent), and the Registrable Holders shall pay all other fees and
expenses of counsel to the Registrable Holders .  Each Registrable Holders 
shall cooperate with Parent in the preparation, filing and process of securing
the effectiveness of the Registration Statement and shall furnish to Parent such
information relating to it and such further and supplemental information as may
be necessary or as may be reasonably requested by Parent for use in the
Registration Statement and any amendments or supplements thereto.  Parent will
advise the Registrable Holders  of the effectiveness of the Registration
Statement, of the issuance of any stop order with respect to the effectiveness
thereof, of the suspension of the qualification of the Parent Common Stock for
offering or sale in any jurisdiction, or of the initiation or threat of any
proceeding for any such purpose.  In the event that, either before or after the
effectiveness of the Registration Statement, any Registrable Holder  shall
distribute Merger Shares to its partners, such Registrable Holder shall so
advise Parent and provide such information as shall be necessary to permit an
amendment to the Registration Statement to

 

46

--------------------------------------------------------------------------------


 

provide information with respect to such partners, as selling securityholders. 
Promptly following receipt of such information, Parent shall file an appropriate
amendment to the Registration Statement reflecting the information so provided;
provided, however, that all reasonable expenses of Parent resulting from such
amendment shall be borne by such Registrable Holder.

 

(e)           With a view to making available to the Registrable Holders the
benefits of Rule 144(k) promulgated under the Securities Act and any other
rule or regulation of the Commission that may at any time permit a Registrable
Holder to sell securities of Parent to the public without registration, Parent
shall use its commercially reasonable efforts to:

 

(i)            make and keep public information available, as those terms are
understood and defined in Commission Rule 144, at all times so long as Parent
remains subject to the periodic reporting requirements under Sections 13 or
15(d) of the Exchange Act;

 

(ii)           file with the Commission in a timely manner all reports and other
documents required of Parent under the Securities Act and the Exchange Act; and

 

(iii)          furnish to any Registrable Holders , so long as the Registrable
Holders  owns any Parent Common Stock, forthwith upon request (1) a written
statement by Parent that it has complied with the reporting requirements of
Commission Rule 144, the Securities Act and the Exchange Act, (2) a copy of the
most recent annual or quarterly report of Parent and such other reports and
documents so filed by Parent, and (3) such other information as may be
reasonably requested in availing any Registrable Holders of any rule or
regulation of the Commission which permits the selling of any such securities
without registration.

 

(f)            To the extent permitted by applicable Law, Parent will indemnify
each Registrable Holder, each of its officers, directors, members, managers,
trustees and partners, and each person controlling each Registrable Holder 
within the meaning of Section 15 of the Securities Act, with respect to any
registration effected pursuant this Section 5.9, against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) made in such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by
Parent of the Securities Act or the Exchange Act or any rule or regulation
thereunder applicable to Parent or the rules and regulations of any applicable
stock exchange or quotation system where Parent’s equity securities are listed
and relating to action or inaction required of Parent in connection with any
such registration, qualification or compliance, and will reimburse each of the
Registrable Holders, each of its officers, directors and partners, and each
person controlling each of the Registrable Holders, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided, that Parent will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to Parent by any Registrable
Holder.

 

47

--------------------------------------------------------------------------------


 

(g)           To the extent permitted by applicable Law, each Registrable Holder
will severally, but not jointly, indemnify Parent, each of its directors and
officers, and each person who controls Parent within the meaning of Section 15
of the Securities Act, each other Registrable Holder and each of their officers,
directors, members, managers and partners, and each person controlling such
other Registrable Holder against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact made by such Registrable Holders
contained in the Registration Statement, or any prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated by such Registrable Holder therein or
necessary to make the statements by such Registrable Holder therein not
misleading, and will reimburse Parent and each other Registrable Holder, and
their respective directors, officers, partners, persons or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action.

 

(h)           Each party entitled to indemnification under this Section 5.9 (the
“Section 5.9 Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Section 5.9 Indemnifying Party”) promptly after
such Section 5.9 Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Section 5.9 Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Section 5.9 Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Section 5.9 Indemnified Party (whose approval shall not
unreasonably be withheld, conditioned or delayed) and the Section 5.9
Indemnified Party may participate in such defense at such party’s expense
(unless the Section 5.9 Indemnified Party shall have reasonably concluded that
there may exist a material conflict of interest between the Section 5.9
Indemnifying Party and the Section 5.9 Indemnified Party in such action, in
which case the fees and expenses of counsel shall be at the expense of the
Section 5.9 Indemnifying Party), and provided, further, that the failure of any
Section 5.9 Indemnified Party to give notice as provided herein shall not
relieve the Section 5.9 Indemnifying Party of its obligations hereunder except
to the extent that the Section 5.9 Indemnifying Party is materially prejudiced
thereby.  No Section 5.9 Indemnifying Party in the defense of any such claim or
litigation shall, except with the consent of each Section 5.9 Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
consent to entry of any judgment or enter into any settlement that does not
release such Section 5.9 Indemnified Party from all liability in respect to such
claim or litigation.  Each Section 5.9 Indemnified Party shall furnish such
information regarding itself or the claim in question and such other support as
any Section 5.9 Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.

 

(i)            If the indemnification provided for in this Section 5.9 is held
by a court of competent jurisdiction to be unavailable to a Section 5.9
Indemnified Party with respect to any loss, liability, claim, damage or expense
referred to herein, then the Section 5.9 Indemnifying Party, in lieu of
indemnifying such Section 5.9 Indemnified Party hereunder, shall contribute to
the amount paid or payable to such Section 5.9 Indemnified Party as a result of
such loss, liability, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the Section 5.9 Indemnifying Party
on the one hand and of the Section 5.9

 

48

--------------------------------------------------------------------------------


 

Indemnified Party on the other in connection with the statements or omissions
which resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations.  The relative fault of the Section 5.9
Indemnifying Party and of the Section 5.9 Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Section 5.9 Indemnifying
Party or by the Section 5.9 Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(j)            For not more than forty-five (45) consecutive days or for a total
of not more than ninety (90) days in any twelve (12) month period, Parent may
delay the disclosure of material non-public information concerning Parent, by
suspending the use of any prospectus, offering circular or other document
(including any related registration statement, notification or the like)
prepared in connection with any registration to be effected pursuant this
Section 5.9 containing such information, if, upon advice of counsel, such action
is reasonably necessary to avoid a violation of any federal or state securities
Laws and cause a potential material liability to Parent (an “Allowed Delay”);
provided, that Parent shall promptly (1) notify the Registrable Holders in
writing of the existence of material non-public information giving rise to an
Allowed Delay, (2) advise the Registrable Holders in writing to cease all sales
under the Registration Statement until the end of the Allowed Delay and (3) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.  If the Allowed Delay exceeds ninety (90) days in any twelve (12)
month period, Parent shall pay to the Representative (on behalf of all
Registrable Holders) an aggregate penalty in immediately available funds of
$50,000 in cash within three (3) Business Days of such ninetieth (90th) day and
an additional $50,000 for each subsequent thirty-day period after the ninetieth
(90th) day, within three (3) Business Days of the expiration of each subsequent
thirty-day period, that such Allowed Delay continues; provided, however, that no
such penalty shall become due and payable, and the deadline contemplated by this
Section 5.9 shall be tolled, if and to the extent that Parent’s inability to
permit the use of such Registration Statement has been caused by any action or
inaction of the Representative, any Company Preferred Stockholder, COC Stock
Recipient, the Company’s current or former auditors or any officer, director,
employee, agent, attorney or other representative of any of the foregoing.

 

5.10         Financial Statements.  If requested by Parent, the Company shall
take all reasonable actions necessary to assist Parent in preparing a pro forma
consolidated balance sheet and pro forma consolidated statements of income in
compliance with, and for the periods required by, the rules and regulations
promulgated by the Commission, including Regulation S-X under the Securities
Act.

 

5.11         Employee and Employee Benefits Matters.

 

(a)           Other than the employees of the Company indicated in writing by
Parent at least ten (10) Business Days prior to the Closing (the “Continuing
Employees”), the Company shall terminate all employees of the Company
immediately prior to the Closing (the “Terminated Company Employees”).  The name
of each Terminated Company Employee shall be specified on Section 5.11 of the
Parent Disclosure Letter and, unless another later date is specified thereon,
the termination date for each Terminated Company Employee shall be the

 

49

--------------------------------------------------------------------------------


 

Closing Date immediately prior to the Effective Time.  The Company shall pay, or
after the Effective Time, the Parent shall cause the Surviving Corporation to
pay, the Terminated Company Employees for their accrued salary and wages through
the termination date plus unused paid time off, in each case, as required by
applicable Law.  The Company shall pay, or after the Effective Time, the Parent
shall cause the Surviving Corporation to pay, to Terminated Company Employees
any amount to which they are entitled as described in Section 5.2(b)(xiv) of the
Company Disclosure Letter in accordance with the Company’s contractual
obligations.

 

(b)           In addition to any obligations imposed by applicable Laws and the
terms of any employment agreements and Employee Benefit Plans, Parent will, or
will cause the Surviving Corporation, to: (i) continue to employ Continuing
Employees at the same wage level, or higher, as in effect at the Closing for a
period of not less than one (1) year after the Closing Date; (ii) maintain the
Company group medical and dental plans and Code section 125 plans through the
end of the calendar year in which the Closing occurs, and the Continuing
Employees shall continue their participation in such plans without interruption
and without any diminution of benefits according to the terms and conditions of
the plans; (iii) provide the Continuing Employees with employee benefits,
including, but not limited to, medical and dental (subject to (ii) hereof),
disability, life insurance and 401(k) plan benefits, substantially similar in
the aggregate to those provided by the Company as of the Closing Date; and
(iv) treat the service of the Continuing Employees with the Company prior to the
Closing Date as service with the Surviving Corporation and its Affiliates for
eligibility and vesting purposes (but not for purposes of benefit accrual) under
the employee benefit plans, programs policies and arrangements of the Surviving
Corporation and its Affiliates.  No pre-existing conditions limitation or
exclusion shall apply to participation or coverage for Continuing Employees and
their dependents under a Parent or Surviving Corporation plan that is a group
health plan.  The Parent or the Surviving Corporation shall cause the trustee of
the Parent 401(k) Plan to accept rollovers of the account balances and any
promissory notes evidencing outstanding loans of the Continuing Employees from
the 2004 Company 401(k) Plan.  The Surviving Corporation shall credit the
Continuing Employees with their accrued paid time off as of the Closing. 
Immediately following the Closing, the Continuing Employees shall be covered
under Parent or Surviving Corporation severance policy, if any, with full credit
for all of their service with the Company and its predecessors.

 

(c)           Subject to the terms of any written employment agreements set
forth on Section 3.10(a) of the Company Disclosure letter, any Employee Benefit
Plans, and applicable Laws, except as set forth in this Section 5.11, nothing
contained in this Section 5.11 will preclude Parent or the Surviving Corporation
from changing the terms and conditions or terminating the employment of any
Continuing Employee, or from amending or terminating any Employee Benefit Plan;
provided, however, that the Surviving Corporation shall bear all costs incurred
as a result of any such change, amendment, or termination.

 

(d)           Surviving Corporation shall have the responsibility to provide
COBRA or state law continuation coverage for all Continuing Employees and their
covered dependents and for any individuals who have COBRA or state law
continuation coverage under the Company group health plan at the time of
Closing, including the Terminated Company Employees.  If Surviving Corporation
terminates the Company group health plan, the individuals whose COBRA or state
law continuation coverage has not expired shall have the

 

50

--------------------------------------------------------------------------------


 

right to elect coverage under a Parent or Surviving Corporation group health
plan that provides substantially similar coverage.

 

5.12         NASDAQ Listing.  On or before the Effective Time, Parent shall
cause the shares of Parent Common Stock issuable pursuant to this Agreement to
be listed for quotation on the Nasdaq National Market under applicable law.

 

5.13         Acquisition Proposals.

 

(a)           From and after the date of this Agreement until the earlier to
occur of the Closing or termination of this Agreement pursuant to its terms, the
Company will not, and the Company will instruct its directors, officers, and
employees not to, directly or indirectly (i) solicit, initiate, entertain or
encourage submission of any Acquisition Proposal by any person, entity or group
(other than Parent and its affiliates, agents, and representatives) or
(ii) participate in any discussions or negotiations with, or disclose any
non-public information concerning the Company to, or afford access to the
properties, books or records of the Company, or otherwise assist or facilitate,
or enter into any agreement or understanding with, any person, entity or group
(other than Parent and its affiliates, agents, and representatives) in
connection with any Acquisition Proposal with respect to the Company ((i) and
(ii) are collectively referred to as “Alternative Efforts”).  For purposes of
this Agreement, an “Acquisition Proposal” means any proposal or offer relating
to (1) any merger, consolidation, sale or license of all or substantially all of
the assets or similar transactions involving the Company (other than licenses
granted by the Company in the ordinary course of business), (2) dissolution of
the Company, or (3) sales by the Company of any capital stock (including by way
of a tender offer or an exchange offer) or rights thereto or debt instruments of
the Company.  The Company will promptly (x) notify Parent if, after the date of
this Agreement, either the Company receives any written proposal or written
inquiry or written request for information in connection with an Acquisition
Proposal or potential Acquisition Proposal and (y) notify Parent of the
significant terms and conditions of any such Acquisition Proposal.  In addition,
from and after the date of this Agreement until the Closing the Company will
not, and will instruct its directors, officers, and employees not to, directly
or indirectly, make or authorize any public statement, recommendation or
solicitation in support of any Acquisition Proposal made by any person, entity
or group other than Parent.

 

(b)           Notwithstanding Section 5.13(a) above, if a Superior Acquisition
Proposal is made to the Company and not withdrawn and the Board of Directors of
the Company determines in good faith, after consultation with outside counsel,
that, in light of such Superior Acquisition Proposal, it is necessary to conduct
Alternative Efforts with respect to the person or group making the Superior
Acquisition Proposal in order to fulfill its fiduciary duties to the Company
Stockholders under applicable Law, the Board of Directors of the Company shall
conduct such Alternative Efforts following receipt of the Superior Acquisition
Proposal, but only after the fifth Business Day following Parent’s receipt of
written notice advising Parent that the Board of Directors of the Company
intends to conduct such Alternative Efforts.  During such five-day period, if
requested by Parent, the Company and its advisors shall negotiate in good faith
with Parent to make such adjustments in the terms and conditions of this
Agreement so that as adjusted the proposal of Parent would be superior to the
Superior Acquisition Proposal, in light of all of the facts and circumstances,
so that in the reasonable judgment of the

 

51

--------------------------------------------------------------------------------


 

Board of Directors of the Company the Board of Directors would recommend that
the Company proceed with the transactions proposed by Parent on such adjusted
terms.  For purposes of this Agreement, “Superior Acquisition Proposal” shall
mean an unsolicited, bona fide offer made by a third-party to consummate any of
the following transactions: (x) a sale or other disposition by the Company of
all or substantially all of its assets or (y) the acquisition by any person or
group (including by merger, exchange offer or issuance by the Company) directly
or indirectly, of beneficial ownership or a right to acquire beneficial
ownership of shares representing a majority of the voting power of the then
outstanding shares of Company Stock, on terms that the Board of Directors of the
Company determines in good faith to be more favorable to the Company
Stockholders than the terms of the Merger; provided, however, that any such
offer may be deemed to be a Superior Acquisition Proposal only if any financing
required to consummate the transaction contemplated by such offer is committed.

 

5.14         COC Incentive Payments.  Within three (3) Business Days after the
Closing, Parent shall cause the Surviving Corporation to make the COC Cash
Payments and COC Stock Payments as set forth on Exhibit F (which Exhibit shall
be prepared and delivered one day prior to Closing).  Ninety percent (90%) of
such COC Cash Payments and COC Stock Payments shall be paid to COC Cash
Recipients and COC Stock Recipients, respectively, at the Effective Time and the
remaining ten percent (10%) of such COC Cash Payments and COC Stock Payments
shall be deposited into the Cash Escrow Fund and Stock Escrow Fund,
respectively, established pursuant to Section 2.5.  The shares so deposited into
the Stock Escrow Fund, and the cash so deposited into the Cash Escrow Fund,
shall be paid to such COC Cash Recipients and COC Stock Recipients, if and when
such cash or Parent Common Stock becomes distributable from the Cash Escrow Fund
or Stock Escrow Fund to such COC Recipients in accordance with the terms of this
Agreement and the Escrow Agreement.  All amounts of stock and cash shall be
payable under this Section shall be subject to reduction for any and all amounts
required to be deducted and withheld from such payments under any applicable
provision of federal, state, local or foreign laws, as provided in Section 2.8. 
The payment of  such COC Cash Payments or COC Stock Payments shall be contingent
upon each COC Recipient providing to Parent: (1) a release, in form and
substance acceptable to Parent, from any and all claims that such COC Recipient
may have had under the Company’s Change of Control Incentive Plan or with
respect to the COC Cash Payment and/or COC Stock Payment that he or she is to
receive thereunder and (2) an instrument (the “COC Acceptance Form”) in which he
or she shall have agreed: (i) to the appointment of the Representative as
representative of the COC Recipients in accordance with the terms of Article 8,
(ii) to the indemnification provisions of Article 9, (iii) that, in accordance
with this Section, Parent will place into escrow a portion of the COC Cash
Payments or COC Stock Payments deliverable to such COC Recipient subject to and
for the purpose of securing the COC Recipients’ indemnity obligations under this
Agreement, (iv) that the Stock COC Payments deliverable to such COC Recipient
pursuant to this Agreement shall not be sold, transferred, pledged, disposed of
or encumbered (each, a “Transfer”) (except for Permitted Transfers) for the
period beginning on the Closing Date and ending, on the date falling ninety (90)
days after the Effective Time, and (v) that each certificate representing shares
of Parent Common Stock constituting the COC Stock Payments shall bear
appropriate legends referring to such restrictions and to any restrictions on
transfer under applicable securities laws.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 6

CONDITIONS PRECEDENT

 

6.1           Conditions Precedent to Each Party’s Obligation to Effect the
Merger.  The respective obligations of each party to effect the Merger are
subject to the satisfaction or waiver (subject to applicable law), at or prior
to the Effective Time, of each of the following conditions:

 

(a)           Injunction.  No temporary restraining order, preliminary or
permanent injunction or other order shall have been issued by any federal, state
or foreign court or by any federal, state or foreign Governmental Entity, and no
other legal restraint or prohibition preventing the consummation of the Merger
shall be in effect.

 

(b)           Statutes.  No federal, state or foreign statute, rule, regulation,
executive order, decree or order of any kind shall have been enacted, entered,
promulgated or enforced by any court or Governmental Entity which prohibits,
restrains, restricts or enjoins the consummation of the Merger or has the effect
of making the Merger illegal.

 

(c)           Execution of Escrow Agreement.  The Escrow Agent shall have
executed the Escrow Agreement and delivered it to Parent and the Company.

 

(d)           Approval of Company Stockholders.  This Agreement shall have been
adopted and approved by the Company Stockholders in the manner required by the
DGCL.

 

6.2           Additional Conditions to Obligations of the Company.  The
obligations of the Company to consummate the Merger and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, exclusively by the Company:

 

(a)           Representations and Warranties.  The representations and
warranties of Parent and Sub contained in this Agreement, the other Transaction
Documents and all other documents delivered pursuant hereto or thereto shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects on and as of the Closing Date except for
representations and warranties which address matters only as of a particular
date (which shall remain true and correct in all material respects as of such
date) and except to the extent that such representations and warranties contain
a materiality or Material Adverse Effect qualifier, in which case such
representations and warranties shall be true and correct in all respects.  The
Company shall have received a certificate with respect to each of the foregoing
signed on behalf of each of Parent and Sub by a duly authorized officer of each
of Parent and Sub.

 

(b)           Agreements and Covenants.  Parent and Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by them on or prior to the
Effective Time, and the Company shall have received a certificate to such effect
signed by a duly authorized officer of Parent.

 

53

--------------------------------------------------------------------------------


 

(c)           Legal Opinion.  The Company’s Stockholders shall have received a
legal opinion from Parent’s external legal counsel in form and substance
reasonably satisfactory to the Representative with respect to the matters set
forth on Exhibit B.

 

(d)           Escrow Agreement.  The Representative shall have received the
Escrow Agreement duly executed by Parent.

 

(e)           Secretary’s Certificate.  Parent shall have delivered to the
Representative a copy of (i) the text of the resolutions adopted by the Boards
of Directors of Parent and Sub authorizing the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated by this Agreement, (ii) the text of the resolutions
adopted by the stockholder of Sub approving and adopting the Merger, this
Agreement and the transactions contemplated hereby and (iii) the Certificate of
Incorporation and Bylaws of Parent and Sub, along with a certificate executed on
behalf of Parent, the stockholder of Sub, and Sub by their respective corporate
secretaries certifying to the Representative that such copies are true, correct
and complete copies of such resolutions, Certificate of Incorporation and
Bylaws, respectively, and that such resolutions, Certificate of Incorporation
and Bylaws were duly adopted and have not been amended or rescinded.

 

(f)            No Material Adverse Effect.  Since the date of this Agreement,
there shall not have been any circumstance, event or occurrence that,
individually, or in the aggregate, has resulted, or could be reasonably expected
to result, in a Material Adverse Effect with respect to Parent.  The Company
shall have received a certificate with respect to the foregoing signed on behalf
of Parent by a duly authorized officer of Parent.

 

(g)           Additional Documents.  Parent and Sub shall have delivered such
other documents as the Company shall have reasonably requested.

 

6.3           Additional Conditions to the Obligations of Parent and Sub.  The
obligations of Parent and Sub to consummate the Merger and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, exclusively by Parent:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement and all other documents
delivered pursuant hereto to which it is a party shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects on and as of the Closing Date, except for representations and
warranties which address matters only as of a particular date (which shall
remain true and correct in all material respects as of such date) and except to
the extent that such representations and warranties contain a materiality or
Material Adverse Effect qualifier, in which case such representations and
warranties shall be true and correct in all respects.  Parent shall have
received a certificate with respect to each of the foregoing signed on behalf of
the Company by a duly authorized officer of the Company.

 

(b)           Agreements and Covenants.  The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time, and Parent and Sub

 

54

--------------------------------------------------------------------------------


 

shall have received a certificate to such effect signed by a duly authorized
officer of the Company.

 

(c)           Fees.  Parent shall have received invoices for all Company
Transaction Expenses incurred by the Company, and, effective upon payment of
such fees, a full release from the obligees of such indebtedness or fees and in
form and substance satisfactory to Parent.

 

(d)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have been any circumstance, event or occurrence that,
individually, or in the aggregate, has resulted, or could be reasonably expected
to result, in a Material Adverse Effect with respect to the Company.  Parent
shall have received a certificate with respect to the foregoing signed on behalf
of the Company by a duly authorized officer of the Company.

 

(e)           Secretary’s Certificate.  The Company shall have delivered to
Parent a copy of (i) the text of the resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement, the other Transaction Documents, and the consummation of all of
the transactions contemplated by this Agreement, (ii) the text of the
resolutions adopted by the stockholders of the Company approving and adopting
the Merger, this Agreement and the transactions contemplated hereby and
(iii) the Certificate of Incorporation and Bylaws of the Company, along with a
certificate executed on behalf of the Company by its corporate secretary
certifying to Parent that (1) such copies are true, correct and complete copies
of such resolutions, Certificate of Incorporation and Bylaws, respectively, and
that such resolutions, Certificate of Incorporation and Bylaws were duly adopted
and have not been amended or rescinded and (2) that the Company Stockholders
have approved and adopted the Merger, this Agreement and the transactions
contemplated hereby.

 

(f)            Legal Opinion.  Parent and Sub shall have received a legal
opinion from the Company’s external legal counsel in form and substance
reasonably satisfactory to Parent with respect to the matters set forth on
Exhibit C.

 

(g)           Escrow Agreement.  Parent shall have received the Escrow Agreement
duly executed by the Representative.

 

(h)           Third-Party Consents.  The Company shall have delivered to Parent
all necessary consents, waivers and approvals of (i) any Governmental Entity and
(ii) those parties to any Contract set forth in Section 3.15 of the Company
Disclosure Letter.

 

(i)            Cancellation of Certain Agreements.  The Company shall have
delivered evidence satisfactory to Parent of the cancellation of agreements
identified on Section 3.3(d) of the Company Disclosure Letter, or such
agreements shall be cancelled pursuant to their terms upon the Effective Time.

 

(j)            Certificate of Good Standing.  Parent shall have received a
long-form certificate of good standing with respect to the Company, dated within
three (3) days prior to Closing, from the Secretary of State of the State of
Delaware.

 

55

--------------------------------------------------------------------------------


 

(k)           Cancellation of all Company Options and Company Warrants.  Parent
shall have received evidence satisfactory to Parent of the exercise or
cancellation of all of the Company Options and the Company Warrants.

 

(l)            Dissenting Stockholders.  Less than five percent (5%) of the
shares of Company Preferred Stock and less than thirty percent (30%) of the
shares of Company Common Stock, that are issued and outstanding immediately
prior to the Effective Time, shall be held by Dissenting Stockholders.

 

(m)          Stockholders’ Questionnaires.  Parent shall have received from
Company Preferred Stockholders holding at least ninety-five percent (95%) of the
Company Preferred Stock a stockholders’ questionnaire in the form of Exhibit D
attached hereto indicating that as of the Effective Time such holder is an
Accredited Investor.

 

(n)           Non-USRPHC Certificate.  Company Stockholders shall furnish to
Parent on or before the Closing Date a certificate stating that the Company is
not a “United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code.

 

(o)           Business Partner Consent.  The Company shall furnish to Parent on
or before the Closing Date a letter, in form and substance reasonably
satisfactory to Parent, from each entity listed by Parent in Section 6.3(o) of
the Parent Disclosure Letter indicating that such entity either (1) does not
have such a right as a result of the transaction contemplated hereby or has
irrevocably waived its right to so terminate such business relationship, or
(2) providing such entity’s consent to the Merger.

 

(p)           Additional Documents.  The Company shall have delivered such other
documents as Parent shall have reasonably requested.

 

ARTICLE 7

TERMINATION AND ABANDONMENT

 

7.1           Termination.  Except as provided in Section 7.2 below, this
Agreement may be terminated and the Merger abandoned at any time prior to the
Effective Time:

 

(a)           by mutual consent of the Company and Parent;

 

(b)           by Parent or the Company if: (i) the Closing has not occurred
before 5:00 p.m. (Central time) on November 30, 2005 (the “End Date”); provided,
that the right to terminate this Agreement under this Section 7.1(b)(i) shall
not be available to the party whose failure to fulfill any obligation hereunder
has been the cause of, or resulted in, the initial failure of the Closing to
occur on or before such date; and provided, further, that in the event that a
party has given written notice to the other party pursuant to Section 7.1(c) or
(d) of an inaccuracy in the other party’s representations or warranties or
breach by the other party of any representation, warranty, covenant or agreement
set forth in this Agreement, which inaccuracy or breach is curable as provided
in Section 7.1(c) or (d), then the End Date shall be deemed extended for so long
as the other party continues to exercise its commercially reasonable efforts to
cure such inaccuracy or breach, but in any event no longer than December 15,
2005; (ii) there

 

56

--------------------------------------------------------------------------------


 

shall be a final nonappealable Law promulgated or issued by a Governmental
Entity court in effect preventing consummation of the Merger; or (iii) there
shall be any Law enacted, promulgated or issued or deemed applicable to the
Merger by any Governmental Entity that would make consummation of the Merger
illegal;

 

(c)           by Parent, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Company set forth in this Agreement, or
if any material representation or warranty of the Company shall have become
untrue in any material respect, provided, that Parent shall provide written
notice to the Company of such inaccuracy in the Company’s representations and
warranties or breach by the Company and if such inaccuracy or breach is curable
by the Company within fifteen (15) days through the exercise of its commercially
reasonable efforts, then for so long as the Company continues to exercise such
efforts, Parent may not terminate this Agreement under this
Section 7.1(c) unless such breach is not cured within fifteen (15) days (it
being understood that Parent may not terminate this Agreement pursuant to this
Section 7.1(c) if it or Sub shall have at such time independently materially
breached this Agreement); and

 

(d)           by the Company, upon a material breach of any representation,
warranty, covenant or agreement on the part of Parent or Sub set forth in this
Agreement, or if any material representation or warranty of Parent or Sub shall
have become untrue in any material respect, provided, that the Company shall
provide written notice to Parent of such inaccuracy in Parent’s or Sub’s
representations and warranties or breach by Parent or Sub and if such inaccuracy
or breach is curable by Parent or Sub, respectively, within fifteen (15) days
through the exercise of its commercially reasonable efforts, then for so long as
Parent or Sub continues to exercise such efforts, the Company may not terminate
this agreement under this Section 7.1(d) unless such breach is not cured within
fifteen (15) days (it being understood that the Company may not terminate this
Agreement pursuant to this Section 7.1(d) if it shall have at such time
independently materially breached this Agreement); and

 

(e)           by the Company or Parent by written notice to the other, if the
Company accepts a Superior Acquisition Proposal.

 

7.2           Effect of Termination.  In the event of termination of this
Agreement by either Parent or the Company as provided above, the provisions of
this Agreement shall immediately become void and of no further force and effect
(other than this Section 7.2 which shall survive the termination of this
Agreement), and, except as provided in this Section 7.2, there shall be no
liability on the part of Parent, Sub or the Company, or any of their respective
directors, officers, employees or stockholders, to one another.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 8

THE REPRESENTATIVE

 

8.1           Representative of the Company Preferred Stockholders and COC
Recipients; Power of Attorney.

 

(a)           The Company hereby appoints the Representative as agent and
attorney-in-fact for the Company and each Company Preferred Stockholder and COC
Recipient, for and on behalf of such Stockholders and COC Recipients, to give
and receive notices and communications, to authorize delivery to Parent of
shares from the Escrow Fund in satisfaction of claims by Parent, to object to
such deliveries, to agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all actions necessary or
appropriate in the judgment of the Representative for the accomplishment of the
foregoing, and (i) the approval and adoption of this Agreement by the Company
Preferred Stockholders shall constitute the Company Preferred Stockholders’
ratification of such appointment, and (ii) the execution by each COC Recipient
of a COC Acceptance Form shall constitute the COC Recipient’s ratification of
such appointment.  The Representative shall furnish on behalf of the Company
Preferred Stockholders and COC Recipients such certificates and other documents
as may from time to time be requested by the Escrow Agent.  The Representative
may be changed by the Company Preferred Stockholders and COC Recipients, by vote
or consent of an aggregate of a majority in interest of the Escrow Fund from
time to time upon not less than thirty (30) days’ prior written notice to
Parent.  Any vacancy in the position of Representative may be filled by approval
of the Company Preferred Stockholders and COC Recipients holding a majority in
interest of the Escrow Fund.  No bond shall be required of the Representative,
and the Representative shall not receive compensation for its services.  Notices
or communications to or from the Representative shall constitute notice to or
from each of the Company Preferred Stockholders and COC Recipients.

 

(b)           The Representative shall not be liable for any act done or omitted
hereunder as Representative while acting in good faith and in the exercise of
reasonable judgment.  The Company Preferred Stockholders and COC Recipients
having an interest in the Escrow Fund shall severally indemnify the
Representative and hold the Representative harmless against any loss, liability
or expense incurred without gross negligence, bad faith or intentional
misconduct on the part of the Representative and arising out of or in connection
with the acceptance or administration of the Representative’s duties hereunder,
including the reasonable fees and expenses of any legal counsel retained by the
Representative.

 

(c)           In order to induce the Representative to act in such capacity, the
Representative:

 

(i)            shall not be under any duty to give greater consideration to the
interest of any Company Preferred Stockholder(s) or COC Recipient(s) than to
that of any other such Person(s);

 

58

--------------------------------------------------------------------------------


 

(ii)           may act in reliance upon any statement (oral or written),
instrument or signature believed by the Representative to be genuine and may
assume that any such statement, instrument or signature purportedly given by any
Company Preferred Stockholder or COC Recipient in connection with this Agreement
has been given by such Company Preferred Stockholder or COC Recipient;

 

(iii)          shall not be liable to the Company Preferred Stockholders or COC
Recipients for any mistake of fact or error in judgment or for any acts of
omission of any kind unless by the Representative’s own gross negligence, bad
faith or willful misconduct;

 

(iv)          shall not be required to make any representation as to the
validity, value or genuineness of any document or instrument held by the
Representative or delivered by the Representative;

 

(v)           shall not be obligated to risk its own funds in the course of
performing as Representative; and

 

(vi)          shall not have any duties or responsibilities except those
expressly set forth in this Agreement or any Transaction Document to which the
Representative is a party and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or shall
otherwise exist against the Representative.

 

8.2           Actions of the Representative.  A decision, act, consent or
instruction of the Representative, including, but not limited to, an amendment,
extension or waiver of this Agreement, shall constitute a decision of all the
Company Preferred Stockholders and COC Recipients, as the case may be, and shall
be final, binding and conclusive upon each of such Company Preferred
Stockholders and COC Recipients, and the Escrow Agent and Parent may rely upon
any such decision, act, consent or instruction of the Representative as being
the decision, act, consent or instruction of each and every such Company
Preferred Stockholder and COC Recipient.  The Escrow Agent and Parent are hereby
relieved from any liability to any person for any acts done by them in
accordance with such decision, act, consent or instruction of the
Representative.

 

ARTICLE 9

INDEMNIFICATION

 

9.1           Survival.  The representations and warranties of the Parties
contained in this Agreement (including without limitation obligations with
respect to indemnification under this Article 9), the other Transaction
Documents and in any certificate delivered pursuant hereto or thereto, shall
survive the Closing until the date that is twelve (12) months after the Closing
Date; provided, that if an Indemnified Party delivers, within such survival
period, a Claim Notice, then such representation and warranty shall survive with
respect to the Claim specified in the Claim Notice through the date such Claim
is conclusively resolved.

 

59

--------------------------------------------------------------------------------


 

9.2           Indemnification

 

(a)           By the Company, the Company Preferred Stockholders and the COC
Recipients.  Subject to Section 9.6, (i) prior to the Effective Time, the
Company, and (ii) on and after the Effective Time, (X) each COC Recipient,
severally and pro rata based upon each Recipient’s proportionate share of the
aggregate COC Incentive Payments received by it, and (Y) each Company Preferred
Stockholder, severally and pro rata based upon each Company Preferred
Stockholder’s proportionate share of the aggregate Merger Consideration received
by it, shall indemnify, defend and hold harmless Parent, Sub and the Surviving
Corporation, and their respective directors, officers and other employees,
agents, advisors, successors and assigns (“Parent Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, deficiencies, demands,
claims, fines, penalties, interest, assessments, judgments, actions, proceedings
and suits of whatever kind and nature and all costs and expenses relating
thereto (including without limitation reasonable attorneys’ fees incurred in
connection with the investigation, defense and/or prosecution thereof)
(“Losses”) to the extent such Losses arise out of the circumstances described in
clauses (i) through (ix) below; provided, however, that in the case of
indemnification pursuant to clause (ii) below, the indemnification obligation
shall be borne solely by the breaching Company Preferred Stockholder, and in the
case of fraud, the indemnification obligation shall be borne solely by the
defrauding Company Preferred Stockholder; and further provided, however, that in
the case of indemnification pursuant to clause (iii) below, the indemnification
obligation shall be borne solely by the breaching COC Recipient, and in the case
of fraud, the indemnification obligation shall be borne solely by the defrauding
COC Recipient; and further provided, however, that in the case of
indemnification pursuant to clause (ix) below, if any liability of Parent or
Surviving Corporation results in a benefit to a Company Preferred Stockholder or
COC Recipient or a group of Company Preferred Stockholders or COC Recipients,
but not to all of the Company Preferred Stockholders or COC Recipients, the
indemnification obligation shall be borne solely by the Company Preferred
Stockholder(s) or COC Recipient(s) receiving such benefit:

 

(i)            any material breach of any representation or warranty made by the
Company herein or in any certificate delivered pursuant to this Agreement;

 

(ii)           any material breach of any representation or warranty made by a
Company Preferred Stockholder in a letter of transmittal delivered by such
Company Preferred Stockholder in accordance with Section 2.4(b)(i) or a
stockholders’ questionnaire delivered by such Company Preferred Stockholder in
accordance with Section 6.3(n) or any other document delivered by a Company
Preferred Stockholder pursuant to this Agreement or in connection with the
transactions contemplated hereby;

 

(iii)          any material breach of any representation or warranty made by a
COC Recipient in a document delivered by such COC Recipient pursuant to this
Agreement or in connection with the transactions contemplated hereby;

 

(iv)          any failure of the Company to perform or comply with any of the
Company’s obligations under any Transaction Document;

 

60

--------------------------------------------------------------------------------


 

(v)           to the extent the payment is made by the Company (but not
including any loss of the deduction), any “excess parachute payment,” as such
term is defined in Section 280G of the Code, determined without regard to any
payments resulting from plans, programs, or arrangements entered into between
any officer, director, stockholder or employee of the Company and Parent, Sub
or, after the Effective Time, the Surviving Corporation;

 

(vi)          any claims by (x) any holder of any capital stock of the Company,
or any option or warrant to purchase any capital stock of the Company or (y) any
current or former employee of the Company, with respect to the sufficiency
and/or allocation of the Merger Consideration or the COC Incentive Payments,
including any claims by Dissenting Stockholders;

 

(vii)         any claim for severance or unpaid compensation by a Terminated
Company Employee, other than (A) compensation accrued on the Most Recent Balance
Sheet, (B) any commission earned under the Company’s North American and EMEA
sales commissions plans, or (C) any Disclosed Severance Obligation; provided,
however, that to the extent Parent determines to reduce the Company’s workforce
in the United Kingdom or France, Parent is fully responsible for any obligations
or liabilities in excess of those set forth on Section 3.15(a) of the Company
Disclosure Letter, and understands and agrees that it cannot make claims against
the Escrow Fund for any such amounts, unless such amounts arise from actions (x)
taken by the Company prior to the Closing and (y) not specifically authorized by
the Parent;

 

(viii)        to the extent in excess of the Company Transaction Expenses paid
at Closing, any Company Transaction Expenses paid by the Surviving Corporation
after the Effective Time; and

 

(ix)           any liability of Parent or the Surviving Corporation under
Section 2.8(b).

 

(b)           By Parent.  Subject to Section 9.6, Parent and Sub, jointly and
severally, shall indemnify, defend and hold harmless the Company and its
respective current and (following the Effective Time) former stockholders
(including the Company Preferred Stockholders), directors, officers and other
employees (including, without limitation, the COC Recipients), agents, advisors,
successors and assigns (the “Company Indemnitees”) from and against any and all
Losses to the extent such Losses are based upon, arise out of or relate to:

 

(i)            any breach of any representation or warranty made by Parent or
Sub herein or in any certificate delivered pursuant to this Agreement; and

 

(ii)           any failure by either Parent or Sub to perform or comply with any
of its obligations under any Transaction Document.

 

9.3           Indemnification Procedure.  Within a reasonable period of time
after the incurrence of any Losses by any Person entitled to indemnification
pursuant to Section 9.2 (an “Indemnified Party”), including any legal proceeding
or any claim by a third-party described in Section 9.5 which might give rise to
indemnification hereunder, such Indemnified Party (and in the case of any
Company Preferred Stockholder or COC Recipient, the Representative) shall
provide notice in writing (“Claim Notice”) of such claim (a “Claim”) to the
party from which indemnification is sought (the “Indemnifying Party”) and, in
the case of a claim made by a

 

61

--------------------------------------------------------------------------------


 

Parent Indemnitee, to the Escrow Agent; provided, that in the case of any
Company Preferred Stockholder or COC Recipient as the Indemnifying Party, the
Claim Notice shall be provided to the Representative; provided, further, that
after the Escrow Fund is exhausted or no longer available to satisfy Claims
pursuant to the indemnification provided for in Section 9.2(a), as limited by
Section 9.6, any Parent Indemnitee shall provide the Claim Notice solely to the
Representative.  The Claim Notice shall set forth in reasonable detail the
nature of the Claim for which indemnification is sought, the factual basis of
such Claim and a good faith estimate of the dollar value of the Losses for which
indemnification is sought.  No such estimate shall have any effect on the extent
to which the Indemnifying Parties shall have an obligation to indemnify an
Indemnified Party.  All Claims made against and paid out of the Escrow Fund to
the Parent Indemnitees shall be made and paid in accordance herewith and with
the terms of the Escrow Agreement.

 

(b)           In the event that the Indemnifying Party shall object to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Claim Notice, the Indemnifying Party shall, within forty-five
(45) days after receipt by the Indemnifying Party of such Claim Notice, deliver
to the Indemnified Party a notice to such effect (an “Objection Notice”), and
the Indemnifying Party and the Indemnified Party shall, within the thirty (30)
day period beginning on the date of receipt by the Indemnified Party of such
Objection Notice, attempt in good faith to agree upon the rights of the
respective parties with respect to each of such Claims to which the Indemnifying
Party shall have so objected.  If the Indemnified Party and the Indemnifying
Party shall succeed in reaching agreement on their respective rights with
respect to any of such Claims, the Indemnified Party, and the Indemnifying Party
shall promptly prepare and sign a memorandum setting forth such agreement. 
Should the Indemnified Party and the Indemnifying Party be unable to agree as to
any particular item or items or amount or amounts, then the Indemnified Party
and the Indemnifying Party shall submit such dispute to a court of competent
jurisdiction.  The party which receives a final, non-appealable judgment in such
dispute shall be indemnified and held harmless for all reasonable attorney and
consultant’s fees or expenses by the other party.

 

(c)           Claims for Losses specified in any Claim Notice to which an
Indemnifying Party shall not object in writing within forty-five (45) days of
receipt of such Claim Notice, Claims covered by a memorandum of agreement of the
nature described in Section 9.3(b), Claims the validity and amount of which have
been the subject of judicial determination as described in Section 9.3(b), are
hereinafter referred to, collectively, as “Resolved Claims”.  While the Escrow
Fund remains available to satisfy Claims pursuant to the indemnification
provided for in Section 9.2(a), as limited by Section 9.6, promptly after a
claim becoming a Resolved Claim, Parent and the Representative shall prepare and
deliver to the Escrow Agent joint written instructions stating the Claim has
become a Resolved Claim and the amount of the Loss related thereto.

 

9.4           Payment of Claims.  Whenever a Claim becomes a Resolved Claim in
favor of any Company Indemnitees or, whenever an Excess Claim becomes a Resolved
Claim in favor of any Parent Indemnitees, then within ten (10) days of the
determination of the amount of any such Resolved Claims, the Indemnifying Party
shall, subject to Section 9.6, pay to the Indemnified Party an amount equal to
the Resolved Claim by wire transfer in immediately available funds to the bank
account or accounts designated by the Indemnified Party in a notice to the
Indemnifying

 

62

--------------------------------------------------------------------------------


 

Party not less than two (2) business days prior to such payment; provided,
however, in the case of any payment relating to an Excess Claim, such payment
shall be reduced by the amount, if any, that was satisfied out of the Escrow
Fund.  In the event the Indemnified Party is Parent, Parent shall satisfy the
Resolved Claim proportionately from the Stock Escrow Fund and the Cash Escrow
Fund in accordance with the terms of the Escrow Agreement.

 

9.5           Third-Party Claims.  If a claim by a third-party is made against
any Indemnified Party, and if such Indemnified Party intends to seek indemnity
with respect thereto under Section 9.2, such Indemnified Party shall promptly
provide a Claim Notice to the Indemnifying Party of such claims; provided, that
the failure to so notify shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent that the Indemnifying Party is
actually and materially prejudiced thereby.  The Indemnifying Party shall have
thirty (30) days after receipt of such notice to assume the conduct and control,
through counsel reasonably acceptable to the Indemnified Party at the expense of
the Indemnifying Party, of the settlement or defense thereof and the Indemnified
Party shall cooperate with it in connection therewith; provided, that (a) the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party,
provided, that the fees and expenses of such counsel shall be borne by such
Indemnified Party and (b) the Indemnifying Party shall promptly be entitled to
assume the defense of such action only to the extent the Indemnifying Party
acknowledges its indemnity obligation and assumes and holds such Indemnified
Party harmless from and against the full amount of any Loss resulting
therefrom.  So long as the Indemnifying Party is reasonably contesting any such
claim in good faith, the Indemnified Party shall not pay or settle any such
claim without the prior written consent of the Indemnifying Party. 
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim, provided, that in such event it shall waive any right
to indemnity therefor by the Indemnifying Party for such claim unless the
Indemnifying Party shall have consented to such payment or settlement.  If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
after the receipt of the Indemnified Party’s notice of a claim of indemnity
hereunder that it elects to undertake the defense thereof, the Indemnified Party
shall have the right to contest, settle or compromise the claim and shall not
thereby waive any right to indemnity therefor pursuant to this Agreement;
provided, however, that the Indemnified Party shall reasonably contest such
claim with the good faith intent to minimize, to the extent reasonably possible,
the ultimate liability, cost and expense to the Indemnifying Party and/or
against the Escrow Fund.  The Indemnifying Party shall not, except with the
consent of the Indemnified Party, enter into any settlement that is not entirely
indemnifiable by the Indemnifying Party pursuant to this Article 9 and does not
include as an unconditional term thereof the giving by the Person or Persons
asserting such claim to all Indemnified Parties of an unconditional release from
all liability with respect to such claim or consent to entry of any judgment. 
The Indemnifying Party and the Indemnified Party shall cooperate with each other
in all reasonable respects in connection with the defense of any claim,
including making available records relating to such claim and furnishing,
without expense to the Indemnifying Party and/or its counsel, such employees of
the Indemnified Party as may be reasonably necessary for the preparation of the
defense of any such claim or for testimony as witnesses in any proceeding
relating to such claim.

 

63

--------------------------------------------------------------------------------


 

9.6           Limitations of Liability.

 

(a)           Deductible and Limits on Liability

 

(i)            No amount shall be payable by an Indemnifying Party (or if such
Indemnifying Party is the Company Preferred Stockholders or COC Recipient, all
of the Company Preferred Stockholders and COC Recipients collectively) to an
Indemnified Party (which shall include the Parent Indemnitees in the case of
Section 9.7) with respect to any claims for indemnification pursuant to Sections
2.8, 9.2(a) or 9.7 unless and until the aggregate amount of such claims required
to be indemnified by the Indemnifying Party pursuant hereto exceeds one hundred
thousand dollars ($100,000), in which case the Indemnifying Party shall be
liable to the Indemnified Party for only the amount of all indemnified claims in
excess of $100,000, subject to the other provisions of this Section 9.6;
provided, however, that any indemnification claim arising under Section 2.8 or
clause (vi) of Section 9.2(a) shall neither be limited by such deductible or be
included in the claims aggregated to determine the satisfaction thereof.

 

(ii)           (A) Except for Excess Claims, recourse to the Escrow Fund shall
provide the sole and exclusive remedy for Claims for Losses under
Sections 9.2(a) and 9.7.

 

(B) Claims arising out of or relating to (1) a breach by the Company of its
representations and warranties in Section 3.3, (2) a breach by any Company
Preferred Stockholder in a letter of transmittal delivered by such Company
Preferred Stockholder in accordance with Section 2.4(b)(i) with respect to such
Company Preferred Stockholder’s ownership of any Company Stock (“Ownership
Representations”), (3) fraud, or (4) claims arising under clause (vi) of
Section 9.2(a) (“9.2(a)(vi) Claims”, and together with claims under clauses (1),
(2) and (3) of this Section 9.6(a)(ii)(B), “Excess Claims”) shall not be limited
to the Escrow Fund and the aggregate liability of the Company and the Company
Preferred Stockholders and COC Recipients to the Parent Indemnitees for any
Excess Claim shall not exceed the Total Transaction Consideration; provided,
however, notwithstanding the foregoing, that any Company Preferred Stockholder’s
(or COC Recipient’s) individual liability with respect to any specific Loss
shall not exceed such Company Preferred Stockholder’s (or COC Recipient’s) pro
rata share (determined by comparing the aggregate consideration received by such
Company Preferred Stockholder (or COC Recipient) to the Total Transaction
Consideration) of such Loss unless the Loss relates to a breach of the Ownership
Representation by such Company Preferred Stockholder, in which case such Company
Preferred Stockholder’s individual liability shall be limited to the Merger
Consideration received by such Company Preferred Stockholder; provided, further,
that the Company Preferred Stockholders’ and COC Recipients’ liability for any
9.2(a)(vi) Claims shall be limited to $300,000 in excess of the amounts
available from the Escrow Fund and only after such 9.2(a)(vi) Claims (x) exceed
both $250,000 in the aggregate and (y) otherwise exceed all amounts available
from the Escrow Fund; provided, further, that nothing in the foregoing proviso
shall limit any 9.2(a)(vi) Claim that can be satisfied from the Escrow Fund.

 

(C) Except in the case of fraud, Claims arising out of or relating to a breach
by Parent of its representations and warranties shall be limited to the Total
Transaction Consideration, and the aggregate liability of the Parent and the
Surviving Corporation to the Company Preferred Stockholders and COC Recipients
shall not exceed the Total Transaction Consideration.

 

64

--------------------------------------------------------------------------------


 

(b)           Duty to Mitigate Losses.  Nothing herein shall be deemed to
relieve any Indemnified Party hereto from any duty to mitigate any Losses under
applicable law.

 

(c)           No Double Recovery.  No Indemnified Party shall be entitled to be
indemnified more than once under this Agreement for the same claim.

 

(d)           Net Damages.  Notwithstanding anything contained herein to the
contrary, the amount of any Losses incurred or suffered by an Indemnified Party
under Section 9.2 shall be calculated after giving effect to any proceeds,
benefits or recoveries obtained by the Indemnified Party (or any of its
Affiliates) from any other third-party, including any proceeds from insurance
policies covering the event or claim giving rise to the indemnification
obligation (but net of any increase in insurance premiums as a result of the
event or claim giving rise to the indemnification obligation ).

 

9.7           Indemnification for Taxes.

 

(a)           Notwithstanding any provision to the contrary contained in this
Agreement, and without duplicating any obligation under any other provision of
this Article 9, until the expiration of the applicable statute of limitations
and subject to the limitation set forth in Section 9.6, the Company Preferred
Stockholders and COC Recipients agree to indemnify, defend and hold harmless the
Parent Indemnitees on an after-tax basis against (i) all Taxes, losses, claims
and expenses resulting from, arising out of, or incurred with respect to, any
claims that may be asserted by any party based upon, attributable to, or
resulting from the failure of any representation or warranty made pursuant to
Section 3.12 (Taxes) of this Agreement to be true and correct as of the Closing
Date; (ii) all Taxes imposed on or asserted against the properties, income or
operations of the Company or its Subsidiaries, or for which the Company or any
of its Subsidiaries may otherwise be liable, for all Pre-Closing Periods to the
extent such Taxes are not reflected in the Closing Date Working Capital, are not
attributable to compensation payable by reason of the actions described in
Section 5.11, are not attributable to any amendment to any Return filed, or
other change made, by Parent or the Surviving Corporation following the Closing
Date, or are not taken into account in determining the Adjustment Amount;
(iii) all Taxes of any member of an affiliated, consolidated, combined or
unitary group (“Group”) of which Company or any of its Subsidiaries (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date imposed on the Company or any of its Subsidiaries as a result of
the provisions of Treasury Regulations Section 1.1502-6 or the analogous
provisions of any state, local or foreign law.

 

(b)           In the case of any taxable period that includes but does not end
on the Closing Date (a “Straddle Period”), the amount of any Taxes based on or
measured by income or receipts of the Company and its Subsidiaries for the
Pre-Closing Period shall be determined based on an interim closing of the books
as of the close of business on the Closing Date and the amount of other Taxes of
the Company and its Subsidiaries that relate to the Pre-Closing Period shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

 

65

--------------------------------------------------------------------------------


 

(c)           Parent shall prepare or cause to be prepared and file or cause to
be filed all Returns for the Company and its Subsidiaries that are filed after
the Closing Date.  Any such Returns that include periods beginning prior to the
Closing Date shall be prepared, to the extent permitted by applicable law, on
the same basis as the last previous such Returns or on as near to the same basis
as possible, unless there is no reasonable basis for such position.  Parent
shall permit Representative (or an advisor appointed by Representative) to
review and comment on each such Return prior to filing and shall make such
revisions to such Returns as are reasonably requested by Representative.

 

9.8           Exclusive Remedy.  Following the Closing, the rights of any
Indemnified Party under Article 9, including the rights of the Parent
Indemnitees under Section 9.7, shall be the exclusive remedy of such Indemnified
Party with respect to claims based upon a breach or alleged breach of the
representations, warranties and covenants of another Party contained in this
Agreement, any other Transaction Document, any exhibit or schedule hereto or
thereto or any certificate or writing delivered in connection therewith or in
any other manner relating to the transactions contemplated hereby or thereby,
regardless of the cause of action, except in the case of fraud, in which case,
the foregoing limitation shall not apply.

 

9.9           Characterization of Indemnity Payments.  Any indemnity payments
made pursuant to this Article 9 shall be treated as an adjustment to the Merger
Consideration to the maximum extent possible.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1         Fees and Expenses.  Each Party will bear its respective fees and
expenses incurred with respect to this Agreement.

 

10.2         Representations and Warranties.  Parent acknowledges that except as
set forth in this Agreement or in the other Transaction Documents and in any
certificates or other documents expressly required to be delivered at or prior
to Closing by this Agreement, the Company is not making any other
representations and warranties and such representations and warranties are the
only representations and warranties on which Parent has in making its investment
hereunder.

 

10.3         Extension; Waiver.  At any time prior to the Effective Time, the
Parties, by action taken by or on behalf of the Boards of Directors of the
Company, Parent or Sub, may (i) extend the time for the performance of any of
the obligations or other acts of the other Parties, (ii) waive any inaccuracies
in the representations and warranties contained herein by any other applicable
party or in any document, certificate or writing delivered pursuant hereto by
any other applicable party or (iii) waive compliance with any of the agreements
or conditions contained herein.  Any agreement on the part of any party to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

 

10.4         Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed

 

66

--------------------------------------------------------------------------------


 

to have been duly given if delivered in person or mailed, certified or
registered mail with postage prepaid, or sent by facsimile (upon confirmation of
receipt), as follows:

 

(a)           if to the Company prior to the Closing, to it at:

 

Requisite Technology, Inc.

10155 Westmoor Drive, Suite 225

Westminster, Colorado  80021

Attention:  Susan L. Oakes, Chief Legal Officer

Fax:  303-474-8191

 

If to the Representative before or after the Closing, to him at:

 

Thomas G. Washing

Sequel Venture Partners

4430 Arapahoe Avenue, Suite 220

Boulder, CO  80303

Fax:  (303) 546-9728

 

in each case with a copy (which shall not constitute notice) to:

 

Holme Roberts & Owen LLP

1700 Lincoln Street

Suite 4100

Denver, CO  80203-4541

Attention: Richard R. Plumridge

Fax: (303) 866-0200

 

(b)           if to either Parent or Sub, to it at:

 

Click Commerce, Inc.

233 North Michigan Avenue

Chicago, IL  60601

Attention: General Counsel

Fax: (312) 482-8557

 

with a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL 60606
Attention: Mark A. Harris
Fax: (312) 984-3669

 

or to such other Person or address as any Party shall specify by notice in
writing to each of the other parties.  All such notices, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery unless if mailed, in which case on the third (3rd)

 

67

--------------------------------------------------------------------------------


 

Business Day after the mailing thereof, except for a notice of a change of
address, which shall be effective only upon receipt thereof.

 

10.5         Entire Agreement.  This Agreement and the other Transaction
Documents contain the entire understanding of the Parties with respect to the
subject matter contained herein and supersede all prior agreements and
understandings, oral and written, with respect thereto, other than the
Confidentiality Agreement.

 

10.6         Binding Effect; Benefit; Assignment.  This Agreement shall inure to
the benefit of and be binding upon the Parties and, with respect to the
provisions of Article 9, shall inure to the benefit of the Persons or entities
benefiting from the provisions thereof who are intended to be third-party
beneficiaries thereof and with respect to the provisions of Sections 2.4(e) and
2.5 and Article 8 and Article 9, shall be binding upon the Company Preferred
Stockholders to the extent provided therein.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
Parties without the prior written consent of each of the other Parties, except
that Sub may assign and transfer its right and obligations hereunder to any of
its Affiliates.  Except as provided in the first sentence of this Section 10.6,
nothing in this Agreement, expressed or implied, is intended to confer on any
Person (including any current or former employees of the Company), other than
the Parties, any rights or remedies.

 

10.7         Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified and supplemented in writing by the Parties in
any and all respects before the Effective Time (notwithstanding any stockholder
approval), by action authorized by the respective Boards of Directors of Parent,
Sub and the Company or, in the case of Parent or Sub, by the respective officers
authorized by their respective Board of Directors; provided, however, that after
any such stockholder approval, no amendment shall be made which by law requires
further approval by such stockholders without such further approval.

 

10.8         Further Actions.  Each of the Parties agrees that, subject to its
legal obligations, it shall use its commercially reasonable efforts to fulfill
all conditions precedent specified herein, to the extent that such conditions
are within its control, and to do all things reasonably necessary to consummate
the transactions contemplated hereby.

 

10.9         Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only, do not constitute
a part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.10       Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.

 

10.11       Facsimile Signatures.  Any signature page delivered pursuant to this
Agreement or any other document related hereto via facsimile shall be binding to
the same extent as an original signature.  Any Party who delivers such a
signature page agrees to later deliver an original counterpart to any Party that
requests it.

 

68

--------------------------------------------------------------------------------


 

10.12       Applicable Law; Waiver of Jury Trial.

 

(a)           This Agreement shall be deemed to be made in and in all respects
shall be interpreted, construed and governed by and in accordance with the law
of the State of Delaware without regard to conflict of law principles.

 

(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.12(b).

 

10.13       Severability.  In the event that any provision of this Agreement, or
the application of such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.

 

10.14       Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

 

*   *   *   *   *

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Parent, Sub, the Company and the Representative have
caused this Agreement to be executed by their respective officers thereunto duly
authorized, all as of the date first above written.

 

 

REQUISITE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By

/s/ Larry Lenhart

 

 

 

Name: Larry Lenhart

 

 

Title: President and CEO

 

 

 

 

 

 

 

REQUISITE ACQUISITION INC.

 

 

 

 

 

 

 

By

/s/ John M. Tuhey

 

 

 

Name: John. M. Tuhey

 

 

Title: Secretary

 

 

 

 

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

 

 

 

By

/s/ Michale W. Ferro, Jr.

 

 

 

Name: Michael W. Ferro, Jr.

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

 

REPRESENTATIVE

 

 

 

 

 

 

 

By

/s/ Thomas G. Washing

 

 

 

Name: Thomas G. Washing

 

70

--------------------------------------------------------------------------------


 

Schedule 2.14

 

Calculation of Working Capital Target Amount

 

The Working Capital Target Amount has been prepared in conformity with the
accounting principles, policies and practices used in preparation of the FY04
Audited Financial Statements and the Stub Unaudited Financial Statements, and
consists of the following estimated Company assets and includes deductions for
the following estimated Company liabilities at the Effective Time:

 

a)             Cash and cash equivalents;

 

b)            Restricted cash;

 

c)             Accounts receivable, net of any allowances for doubtful accounts;

 

d)            Other current assets;

 

less deductions for:

 

e)             Accounts payable;

 

f)             Accrued liabilities;

 

g)            Current portion of deferred revenues; and

 

h)            Liabilities related to this transaction, including but not limited
to Company Transaction Expenses, all expenses incurred prior to the Effective
Time in connection with the preparation work to be done with respect to
obtaining auditors’ consents, all Disclosed Severance Obligations for Terminated
Company Employees, and all expenses related to a three year tail for the
Company’s D&O Insurance to be purchased by the Company.

 

Company assets that are excluded from the calculation of the Working Capital
Target Amount (and shall be excluded from the calculation of the Closing Date
Working Capital) are property, plant and equipment and other non-current assets
not identified above.  Company liabilities excluded from the calculation of the
Working Capital Target Amount (and shall be excluded from the calculation of the
Closing Date Working Capital) are the non-current portion of deferred revenues.

 

If there is a conflict between the Company’s accounting principles and GAAP,
then GAAP shall prevail, provided, however, that the preparation of the Working
Capital Target Amount and the Closing Date Working Capital reflect the
principles specified in this Schedule 2.14, regardless of whether such
principles conflict with the Company’s accounting principles or GAAP.

 

For the avoidance of doubt and based on the foregoing, the Working Capital
Target Amount is $6,630,000, the calculation of which is set forth in the table
below.  Further, the COC

 

71

--------------------------------------------------------------------------------


 

Incentive Payments have been excluded from the calculation of the Working
Capital Target Amount, and shall be excluded from the calculation of Closing
Date Working Capital.

 

72

--------------------------------------------------------------------------------